Exhibit 10.1
AMENDED AND RESTATED LICENSE AGREEMENT (2008)
This amended and restated agreement is between Biomira Management Inc., a
Delaware corporation with offices located at Seattle, Washington
(“ONCOTHYREON”), and Merck KGaA, a German corporation with offices located at
Darmstadt, Germany (“MERCK”) and is effective as of December 18, 2008.
WHEREAS Biomira B.V. and MERCK entered into an amended and restated
collaboration agreement effective as of May 7, 2001 (the “2001 COLLABORATION
AGREEMENT”) in relation to, inter alia, the development of BLP25;
AND WHEREAS Biomira International Inc. and MERCK entered into an amended and
restated supply agreement effective as of May 7, 2001 (the “2001 SUPPLY
AGREEMENT”) in relation to, inter alia, the manufacture and supply by Biomira
International Inc. to MERCK of BLP25;
AND WHEREAS the 2001 COLLABORATION AGREEMENT was further amended and restated by
the parties thereto by agreement effective as of March 1, 2006 (the “2006
COLLABORATION AGREEMENT”);
AND WHEREAS the 2001 SUPPLY AGREEMENT was further amended and restated by the
parties thereto by agreement effective as of March 1, 2006 (the “2006 SUPPLY
AGREEMENT”);
AND WHEREAS on December 7, 2007, the respective rights and obligations of
Biomira B.V. and Biomira International Inc. under the 2006 COLLABORATION
AGREEMENT and the 2006 SUPPLY AGREEMENT were transferred and assigned to
ONCOTHYREON;
AND WHEREAS ONCOTHYREON and MERCK now wish to combine and amend and restate the
2006 COLLABORATION AGREEMENT and the 2006 SUPPLY AGREEMENT as a single amended
and restated license agreement, all upon the terms and subject to the conditions
set forth in this AGREEMENT;
AND WHEREAS, ONCOTHYREON (and certain AFFILIATES of ONCOTHYREON) and EMD Serono
Canada, Inc. (an AFFILIATE of MERCK), in conjunction with entering into this
AGREEMENT, have entered into an asset purchase agreement (the “ASSET PURCHASE
AGREEMENT”) pursuant to which ONCOTHYREON and the specified AFFILIATES of
ONCOTHYREON have sold certain assets relating to BLP25 to EMD Serono Canada,
Inc.;
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby agreed to by the parties, and intending to be legally bound hereby,
the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.1 Meaning
Whenever a term is written in this AGREEMENT with all capital letters it shall
have the following meaning:
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



2

  1.1.1   “ADVERSE EVENT” means, with respect to PRODUCT in a particular country
in the TERRITORY, the occurrence of an adverse event with respect to PRODUCT as
defined by applicable law or regulation in such country;     1.1.2  
“AFFILIATES” means any business entity that directly or indirectly controls, is
controlled by, or is under common control with either party to this AGREEMENT. A
business entity shall be deemed to “control” another business entity if it owns,
directly or indirectly, more than fifty (50%) percent of the outstanding voting
securities, capital stock, or other comparable equity or ownership interest of
such business entity. If the laws of the jurisdiction in which such business
entity operates prohibit ownership by a party of more than fifty percent (50%),
control shall be deemed to exist at the maximum level of ownership allowed by
such jurisdiction;     1.1.3   “AGREEMENT” means this amended and restated
license agreement, together with all schedules and appendices hereto and any
amendments to or restatements of this amended and restated license agreement;  
  1.1.4   “ASSET PURCHASE AGREEMENT” has the meaning attributed to that term in
the seventh recital to this AGREEMENT;     1.1.5   “BLP25” means ONCOTHYREON’s
immunotherapeutic vaccine composed of a 25-amino acid sequence of the MUC1
cancer mucin, which vaccine is combined with the adjuvant monophosphoryl Lipid A
and is encapsulated in a liposomal delivery system, together with (i) any
IMPROVEMENTS thereto (such as liposomal IL-2 in a kit, synthetic Lipid A, or new
delivery formats such as unit dose liquid formulations and unit dose syringes)
owned by ONCOTHYREON or licensed in by ONCOTHYREON during the term of this
AGREEMENT with the right to sublicense in the manner contemplated by this
AGREEMENT and (ii) any PRODRUG thereof;     1.1.6   “BGLP40” means any variant
of ONCOTHYREON’s (or its AFFILIATES’) immunotherapeutic vaccine composed of two
tandem repeats of the MUC1 cancer mucin, whether or not glycosylated, and
whether or not lapidated, which vaccine is combined with an adjuvant and is
encapsulated/incorporated in a liposomal delivery system, together with any
improvements thereto owned by ONCOTHYREON (or its AFFILIATES) or licensed in by
ONCOTHYREON (or its AFFILIATES);     1.1.7   “CLINICAL DEVELOPMENT” means all
activities required for MARKET APPROVAL of PRODUCT in the TERRITORY (including
without limitation non-clinical and clinical trials, including but not limited
to, toxicology and absorption, distribution, metabolism and elimination
studies), as well as all clinical activities desirable for optimized marketing
of PRODUCT in the TERRITORY (including without limitation Phase IIIb and Phase
IV studies);

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



3

  1.1.8   “COMPETITIVE PRODUCT” means, with respect to PRODUCT in a particular
country in the ROW TERRITORY, a cancer vaccine developed, marketed and SOLD by a
third party (which, for greater certainty, shall exclude an AFFILIATE of a party
to this AGREEMENT) for the treatment and/or prevention of cancer that elicits a
MUC1 specific immune response (but excluding for greater certainty gene therapy
products) and which has an adverse impact on SALES of PRODUCT in such country;  
  1.1.9   “CONFIDENTIAL INFORMATION” has the meaning attributed to that term in
section 8.1 of this AGREEMENT;     1.1.10   “CORE PATENT COUNTRIES” shall mean
the countries listed in appendix 1;     1.1.11   “CORIXA LICENSE” means that
certain adjuvant license agreement dated as of October 20, 2004 with Corixa
Corporation, together with all schedules thereto and any amendments to or
restatements of such adjuvant license agreement;     1.1.12   “DANA-FARBER
LICENSE” means that certain license agreement dated November 22, 1996 with the
Dana-Farber Cancer Institute, Inc., together with all schedules thereto and any
amendments to or restatements of such license agreement;     1.1.13  
“DEVELOPMENT PLAN” shall mean the development plans contemplated in section 3.1
of this AGREEMENT;     1.1.14   “DISTRIBUTOR” means, with respect to PRODUCT in
a particular country in the TERRITORY, a third party retained to market, promote
and/or sell PRODUCT in such country, but excluding for greater certainty
wholesalers and any such third party in circumstances where the laws of such
country require the use of such third party to market, promote and/or sell
PRODUCT in such country;     1.1.15   “DOMAIN NAMES” has the meaning attributed
to that term in section 5.12.6 of this AGREEMENT.     1.1.16   “EFFECTIVE DATE”
shall mean December 18, 2008, or such other date as ONCOTHYREON and MERCK may
agree upon in writing;     1.1.17   “END USER” shall mean, with respect to
PRODUCT, any person at arm’s length with MERCK and its AFFILIATES that acquires
PRODUCT in final form for end use, including physicians and hospitals but
excluding DISTRIBUTORS and other agents;     1.1.18   “FIELD” shall mean the use
of BLP25 for the prevention and/or treatment of cancers in humans;     1.1.19  
“ICRT LICENSE” means that certain amended and restated license agreement dated
November 14, 2000 with Imperial Cancer Research Technology Limited

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



4

      (now Cancer Research Technology Limited), together with all schedules
thereto and any amendments to or restatements of such license agreement;    
1.1.20   “IFRS” means international financial reporting standards, consistently
applied;     1.1.21   “IMPROVEMENTS” means, collectively, all inventions,
discoveries, improvements or other technology in the FIELD and all processes or
uses relating thereto, whether or not patentable, that arise after the ORIGINAL
EFFECTIVE DATE as a result of conduct under this AGREEMENT and relate directly
to BLP25. For clarity, IMPROVEMENTS shall not include any inventions,
discoveries, improvements or other technology that ONCOTHYREON, develops or
acquires to the extent covering any active compound that is separate and clearly
distinct from BLP25, notwithstanding the fact that such active compound may be
useful as part of a combination therapy with BLP25. For further clarity, BGLP40
shall be deemed not to be an IMPROVEMENT;     1.1.22   “INDICATION” means a
specific health care indication (e.g., non-small cell lung cancer) for which
PRODUCT is, as indicated on the label for the PRODUCT, specified for the
treatment and/or prevention thereof;     1.1.23   “JOINT IMPROVEMENT PATENT
RIGHTS” has the meaning attributed to that term in section 10.1.1 of this
AGREEMENT;     1.1.24   “JOINT IMPROVEMENTS” has the meaning attributed to that
term in section 9.1 of this AGREEMENT;     1.1.25   “LAUNCH” shall mean, with
respect to PRODUCT in a particular country in the TERRITORY, the date of the
first arms’ length sale of PRODUCT in such country after receipt of MARKET
APPROVAL for PRODUCT in such country;     1.1.26   “MAJOR MARKET” shall mean any
one of Germany, France, United Kingdom, Italy, Spain or Japan, and “MAJOR
MARKETS” shall mean all of such countries;     1.1.27   “MARKET APPROVAL” shall
mean, with respect to PRODUCT in a particular country in the TERRITORY, the date
upon which the last of all governmental or regulatory approvals required for the
sale of PRODUCT in that country has been granted, including price approval for
the PRODUCT (if required);     1.1.28   “MARKETING PLAN” shall mean the
marketing plans contemplated in section 3.1 of this AGREEMENT;     1.1.29  
“MERCK COST OF GOODS” includes, but is not limited to, with respect to PRODUCT
in the TERRITORY, reasonable direct material, labour and subcontracted costs
incurred by or on behalf of MERCK in connection with the procurement of raw
materials, manufacture, vialing, testing, stability, releasing and shipment of
PRODUCT, as well as the reasonable indirect costs of administration, salary,
support, depreciation, facility rental, facility repair and

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



5

      maintenance, facility utilities, insurance and facility property taxes
attributable to PRODUCT;     1.1.30   “MERCK IMPROVEMENTS” has the meaning
attributed to that term in section 9.3 of this AGREEMENT;     1.1.31   “MERCK
MANUFACTURING ACTIVITIES” has the meaning attributed to that term in section
9.10 of this AGREEMENT;     1.1.32   “MERCK OFFER” has the meaning attributed to
that term in section 2.7.2 of this AGREEMENT;     1.1.33   “MUC1” means cancer
associated mucin-1;     1.1.34   “NA TERRITORY” shall mean, collectively, Canada
(including Quebec) and its territories and the United States of America and its
territories;     1.1.35   “NEGOTIATION PERIOD” has the meaning attributed to
that term in section 2.7.2 of this AGREEMENT;     1.1.36   “NET SALES” shall
mean, with respect to PRODUCT in a particular country, the sum of the gross
amounts invoiced for all SALES (directly or indirectly) by MERCK, its AFFILIATES
and their respective sublicensees, DISTRIBUTORS, assignees and transferees of
PRODUCT to END USERS, less the following deductions from such invoiced amounts
which are actually incurred in accordance with IFRS:

  1.1.36.1   credits or allowances actually granted for spoiled or damaged
PRODUCT or with respect to returned or rejected PRODUCT, and for retroactive
price adjustments;     1.1.36.2   normal and customary trade, cash and quantity
discounts, allowances, rebates and credits actually allowed, including
allowances, adjustments, reimbursements, discounts, chargebacks and rebates
given to healthcare organizations and any governmental or quasi-governmental
body or agency, whether during the actual SALES/royalty period or not;    
1.1.36.3   sales, value added or similar taxes measured by the billing amount,
when included in billing;     1.1.36.4   freight, postage, shipping, and
insurance charges related to delivery of PRODUCT from the applicable
MERCK/distributor warehouse measured by the billing amount, when included in
billing; and     1.1.36.5   import and export duties actually paid.

Any refund or reimbursement of any of the foregoing amounts previously deducted
from NET SALES shall be appropriately credited upon receipt thereof.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



6

If PRODUCT is SOLD in combination with another product or products (for greater
certainty the use of adjuvant or other such PRODUCT enhancer stipulated to be
mixed with PRODUCT shall not be considered to be “another product” for purposes
of this section 1.1.36), “NET SALES” under such circumstances shall be
calculated by multiplying the “NET SALES” of the combination by the fraction
A/(A + B), in which A is the amount invoiced for PRODUCT when SOLD separately,
and B is the total amount invoiced for any other product or products in
combination when SOLD separately;

  1.1.37   “ONCOTHYREON IMPROVEMENTS” has the meaning attributed to that term in
section 9.2 of this AGREEMENT;

  1.1.38   “ONCOTHYREON KNOW-HOW” means all proprietary information and data in
the FIELD including but not limited to compounds, formulae, protocols, methods,
techniques and results of experimentation and testing, which, except for
published patent applications which are also included within this definition, is
generally not known to the public, and which are owned by ONCOTHYREON or
licensed in by ONCOTHYREON with the right to sublicense in the manner
contemplated by this AGREEMENT, and which directly relate to research, CLINICAL
DEVELOPMENT, use and/or sale of PRODUCT and/or the manufacture of PRODUCT. For
greater certainty, ONCOTHYREON KNOW-HOW shall include ONCOTHYREON IMPROVEMENTS
and IMPROVEMENTS licensed in by ONCOTHYREON with the right to sublicense in the
manner contemplated by this AGREEMENT, which arise or occur after the ORIGINAL
EFFECTIVE DATE and which fall within the ambit of the preceding sentence.
Notwithstanding the foregoing, ONCOTHYREON KNOW-HOW shall not include any
subsequently developed or acquired ONCOTHYREON KNOW-HOW to the extent covering
any active compound that is separate and clearly distinct from PRODUCT,
notwithstanding the fact that such active compound may be useful as part of a
combination therapy with PRODUCT;

  1.1.39   “ONCOTHYREON PATENT RIGHTS” means all rights in the FIELD owned by
ONCOTHYREON or licensed in by ONCOTHYREON with the right to sublicense in the
manner contemplated by this AGREEMENT in any of the following patents: any
patent issuing on any patent application identified in appendix 2, as well as
any patent issuing from any continuing applications of the patents listed in
appendix 3, such applications including any divisions, continuations, and
continuation-in-part applications, as well as any patents issuing on any reissue
and/or reexamination application, and including any patent term restoration or
extension (i.e. supplemental protection certificates) of any such patents.
ONCOTHYREON PATENT RIGHTS also includes all rights in the FIELD owned by
ONCOTHYREON or licensed in by ONCOTHYREON with the right to sublicense in the
manner contemplated by this AGREEMENT in any foreign patents which correspond to
those described in the preceding sentence and in any patents that claim
ONCOTHYREON IMPROVEMENTS, JOINT IMPROVEMENTS and/or IMPROVEMENTS.
Notwithstanding the foregoing, ONCOTHYREON PATENT RIGHTS shall not include any
subsequently

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



7

      developed or acquired ONCOTHYREON PATENT RIGHTS to the extent covering any
active compound that is separate and clearly distinct from PRODUCT,
notwithstanding the fact that such active compound may be useful as part of a
combination therapy with PRODUCT;

  1.1.40   “ONCOTHYREON TECHNOLOGY” means all ONCOTHYREON PATENT RIGHTS and/or
ONCOTHYREON KNOW-HOW in the FIELD;     1.1.41   “ORIGINAL EFFECTIVE DATE” means
May 7, 2001;     1.1.42   “PRODRUG” means a chemical precursor of PRODUCT which
is to be cleaved in a human being directly into PRODUCT and/or a metabolic
intermediate thereof, but excluding for greater certainty, antigen processing;  
  1.1.43   “PRODUCT” shall mean BLP25;     1.1.44   “RIGHTS” has the meaning
attributed to that term in section 2.7.2 of this AGREEMENT;     1.1.45   “ROW
TERRITORY” shall mean all countries in the world except the NA TERRITORY;    
1.1.46   “SALE” includes, with respect to PRODUCT, the sale thereof to an END
USER, and “SOLD” and “SELL” have a corresponding meaning;     1.1.47   “SALES
REPORT” has the meaning attributed to that term in section 7.2 of this
AGREEMENT;     1.1.48   “SELECTED DOMAIN NAMES” has the meaning attributed to
that term in section 5.12.5 of this AGREEMENT;     1.1.49   “SELECTED TRADEMARK”
has the meaning attributed to that term in section 5.12.1 of this AGREEMENT;    
1.1.50   “TERRITORY” shall mean, collectively, the NA TERRITORY and the ROW
TERRITORY;     1.1.51   “THIRD PARTY LICENSES” means, collectively, the ICRT
LICENSE, the DANA-FARBER LICENSE, the U of A LICENSE, the CORIXA LICENSE and any
other third party license or sublicense of any technology included as part of
the ONCOTHYREON TECHNOLOGY;     1.1.52   “TRADEMARK” means the trademarks and
logos initially selected for BLP25 pursuant to section 5.12 of this AGREEMENT,
being the trademarks STIMUVAX, STENVAX, STIMRIS, SIATOPE, THEXOPE and JEXAVE;  
  1.1.53   “TRADEMARK DOMAIN NAMES” has the meaning attributed to that term in
section 5.12.5 of this AGREEMENT;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



8



  1.1.54   “TRANSFER NOTICE” has the meaning attributed to that term in section
2.7.2 of this AGREEMENT;     1.1.55   “TRANSFER PERIOD” has the meaning
attributed to that term in section 2.7.2 of this AGREEMENT;     1.1.56   “U of A
LICENSE” means that certain license dated December 1, 2001 with the University
of Alberta in relation to the Samuels MUC1 liposomal formulation patents,
together with all schedules thereto and any amendments to or restatements of
such license agreement; and     1.1.57   “VALID CLAIM” means, with respect to
PRODUCT in a particular country in the TERRITORY, a claim of an issued and
unexpired patent included within the ONCOTHYREON PATENT RIGHTS which has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which has not been admitted to be
invalid or unenforceable through reissue, disclaimer or otherwise.

ARTICLE 2
LICENSE GRANT
Section 2.1 ONCOTHYREON License Grant
Subject to the terms and conditions of this AGREEMENT and only for the purpose
of MERCK fulfilling its obligations and exercising its rights under this
AGREEMENT, ONCOTHYREON hereby grants to MERCK a license (or in the case of
ONCOTHYREON TECHNOLOGY that ONCOTHYREON has licensed from a third party, a
sublicense) under the ONCOTHYREON TECHNOLOGY to make, use, import, develop,
market and SELL and have made, used, imported, developed, marketed and SOLD
PRODUCT in the FIELD in the NA TERRITORY and the ROW TERRITORY. Such license
shall, except to the extent otherwise provided in this AGREEMENT or otherwise
required by applicable law or regulation (as, for example, in the European Union
under applicable competition law), be exclusive for the FIELD in the NA
TERRITORY and in the ROW TERRITORY, subject to the rights of ONCOTHYREON under
this AGREEMENT.
MERCK shall have the right to grant sublicenses (including the right to appoint
DISTRIBUTORS of PRODUCT in the TERRITORY, including AFFILIATES of MERCK) under
the licenses obtained under this AGREEMENT without the prior written consent of
ONCOTHYREON provided however, that MERCK, when doing so, complies with the
provisions of the THIRD PARTY LICENSES. MERCK shall be responsible for the acts
and omissions of its DISTRIBUTORS, AFFILIATES, sublicensees and contract
manufacturers and such acts and omissions shall be regarded for purposes of this
AGREEMENT as the acts and omissions of MERCK. ONCOTHYREON agrees not to, and
shall cause its wholly owned AFFILIATES not to assert against MERCK or its
sublicensees any patent not included in the ONCOTHYREON PATENT RIGHTS that is or
might be infringed by reason of MERCK or its sublicensees exercise of the
licenses granted to MERCK under this section 2.1. Further, ONCOTHYREON covenants
and agrees that for so long as MERCK has exclusive rights to all
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



9

of the ONCOTHYREON TECHNOLOGY under this AGREEMENT, ONCOTHYREON shall not grant
to any third party rights to the ONCOTHYREON TECHNOLOGY which would permit such
third party to make, use, import, develop, market or SELL or have made, have
used, imported, developed, marketed or SOLD PRODUCT for the treatment of disease
in humans.
Section 2.2 Term of Grant
The licenses granted in section 2.1 of this AGREEMENT shall remain in force and
effect on a country-by-country basis until the later of (a) the expiration or
termination of the last to expire or terminate of VALID CLAIMS that cover
PRODUCT in such country, and (b) the date which is the fifteenth (15th)
anniversary of the LAUNCH of PRODUCT in any country in the TERRITORY. Upon the
expiration of any such license grant as aforesaid, MERCK shall thereafter,
subject to complying with any applicable provisions of the THIRD PARTY LICENSES
(including the payment of any and all royalties and other amounts required to be
paid thereunder), have a paid up, royalty free, non-exclusive license under the
ONCOTHYREON TECHNOLOGY to make, use, import, develop, market and SELL, and have
made, used, imported, developed, marketed and SOLD PRODUCT in such country in
the FIELD.
Section 2.3 Third Party Licenses
With respect to the THIRD PARTY LICENSES to the extent not waived in writing by
the licensor under such THIRD PARTY LICENSES, ONCOTHYREON and MERCK hereby
incorporate by reference in this AGREEMENT any provisions specified in such
THIRD PARTY LICENSES to be included in sublicenses of the subject matter of such
THIRD PARTY LICENSES and to make such other amendments to this AGREEMENT as may
be required in connection with the sublicensing of such THIRD PARTY LICENSES by
ONCOTHYREON to MERCK. MERCK also agrees to cooperate with ONCOTHYREON and its
AFFILIATES in fully complying in a timely manner with the terms of such THIRD
PARTY LICENSES and, without limiting the generality of the foregoing, MERCK
shall provide to ONCOTHYREON or its designated AFFILIATE in a timely manner or
assist ONCOTHYREON or its designated AFFILIATE in preparing in a timely manner
any and all reports, data, confirmations, approvals and other information that
may be required by ONCOTHYREON or its designated AFFILIATE in connection
therewith. ONCOTHYREON shall provide MERCK with examples of applicable reports
previously utilized by ONCOTHYREON and/or its AFFILIATES for such purposes in
order to assist MERCK in preparing the necessary reports.
Section 2.4 Bankruptcy or Insolvency
All rights and licenses granted to MERCK under this article 2 are, and shall be
deemed to be, for purposes of applicable bankruptcy law (including section
365(n) of the United States Bankruptcy Code), licenses of rights to
“intellectual property” (including as such term is defined under section
101(35A) of the United States Bankruptcy Code). The parties agree that MERCK, as
a licensee of such rights under this AGREEMENT, shall retain and may fully
exercise all of its rights and elections under such applicable bankruptcy law,
including but not limited to MERCK’s rights to continue to exercise all rights
licensed hereunder.
Section 2.5 Combination Products
ONCOTHYREON shall not prohibit MERCK from combining for use in the FIELD PRODUCT
licensed under this AGREEMENT with any other product.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



10

Section 2.6 Covenant Not to Sue or Challenge

MERCK (on behalf of itself and its AFFILIATES and their respective sublicensees)
agrees not to in any way challenge or contest (including by way of an allegation
of misuse or non-infringement), nor assist any other person to challenge or
contest, the validity or enforceability of any of the ONCOTHYREON TECHNOLOGY
including, without limitation, the ONCOTHYREON PATENT RIGHTS.
Section 2.7 Exclusivity

  2.7.1   [+]     2.7.2   [+] [Redaction continues for two pages]     2.7.3  
[+]

ARTICLE 3
REPORTING AND PLANS
Section 3.1 Reporting
On or before March 31, 2009 for the 2009 calendar year, and on or before January
1 for each subsequent calendar year during the TERM until first commercial SALE
of PRODUCT has been made, MERCK shall provide ONCOTHYREON with a written
development plan (the “DEVELOPMENT PLAN”) for PRODUCT which plan shall outline
the CLINICAL DEVELOPMENT activities that MERCK plans to perform in such calendar
year, as well as its manufacturing activities. Upon request of ONCOTHYREON, but
no more than once per calendar quarter, MERCK shall provide ONCOTHYREON with a
succinct written update (i.e. one or two pages) of any material change to the
DEVELOPMENT PLAN as well as the progress made with respect to the CLINICAL
DEVELOPMENT, including updates on the status of each ongoing clinical trial
(including the number of patients) and regulatory filings. Upon first commercial
SALE of PRODUCT, the DEVELOPMENT PLAN shall no longer be provided to
ONCOTHYREON. In lieu of the DEVELOPMENT PLAN, MERCK shall provide ONCOTHYREON
with a marketing plan (the “MARKETING PLAN”) which plan shall outline the
marketing activities that MERCK plans to perform in the then current calendar
year, as well as its manufacturing activities. Upon request of ONCOTHYREON, but
no more than once per calendar quarter, MERCK shall provide ONCOTHYREON with a
succinct written update (i.e. one or two pages) of any material change to the
MARKETING PLAN as well as the progress made with respect to the marketing of
PRODUCT, including updates on the status of each ongoing clinical trial
(including the number of patients) and regulatory filings. Notwithstanding the
foregoing, MERCK shall promptly following any change or event which may be
material to ONCOTHYREON in relation to the subject matter of this AGREEMENT
advise ONCOTHYREON together with full particulars thereof. Such reports and
information shall be received by ONCOTHYREON subject to the obligations of
Article 8.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



11

ARTICLE 4
DEVELOPMENT AND MARKET APPROVAL
— NA TERRITORY AND ROW TERRITORY
Section 4.1 CLINICAL DEVELOPMENT Studies and Costs
MERCK will be responsible, and have sole decision making authority, for
conducting, or having conducted, all development (including CLINICAL
DEVELOPMENT) and MARKET APPROVAL (including the preparation, submission and
prosecution of all regulatory authority filings and applications required to
obtain all necessary MARKET APPROVALS to SELL PRODUCT in, among others, the NA
TERRITORY and the MAJOR MARKETS in the ROW TERRITORY) tasks necessary and/or
desirable for CLINICAL DEVELOPMENT of PRODUCT in the NA TERRITORY and the ROW
TERRITORY. Without limiting the generality of the foregoing, MERCK agrees to
undertake the Phase III clinical trial of BLP25 in Stage III a/b non-small cell
lung cancer described in the protocol set forth in appendix 4. MERCK will bear
all costs in relation to all of the foregoing.
Section 4.2 Regulatory Filings
MERCK will, at MERCK’s expense, use commercially reasonable efforts to
diligently pursue the preparation, submission and prosecution and maintenance of
all regulatory authority filings and applications required to obtain and
maintain all necessary and/or desirable MARKET APPROVALS to sell PRODUCT in each
of the NA TERRITORY, the MAJOR MARKETS in the ROW TERRITORY and in such other
countries in the ROW TERRITORY in which MERCK, using reasonable business
judgment, determines to sell PRODUCT, all in a prudent and skilful manner in
accordance with all applicable laws and regulations. To the extent not already
assigned to MERCK, ONCOTHYREON shall promptly assign to MERCK all applications
and filings held by ONCOTHYREON with any regulatory authority relating to the
development, manufacture and commercialization of PRODUCT. MERCK shall keep
ONCOTHYREON informed in respect of the matters which are the subject of this
section 4.2 in the manner specified in Section 3, provided, however, that the
final decision on the specifics of the preparation, submission and prosecution
and maintenance of such regulatory filings and applications shall be made by
MERCK. Upon the written request of MERCK, ONCOTHYREON, shall, or shall direct
its AFFILIATE to, either withdraw or transfer to MERCK any drug master file
submitted by ONCOTHYREON or any of its AFFILIATES in relation to the PRODUCT to
any regulatory authority in the TERRITORY. For clarity, any contact to
regulatory authorities anywhere in the TERRITORY that relate to the PRODUCT
shall be MERCK’s or its AFFILIATES’ or sublicensees’ responsibility, and any
contact made by any such authority to ONCOTHYREON or any of its AFFILIATES in
relation to the PRODUCT shall be referred promptly by ONCOTHYREON or its
AFFILIATE to MERCK.
Section 4.3 MARKET APPROVAL Owner
MERCK shall be the record owner of all MARKET APPROVALS required for SALE of
PRODUCT in the NA TERRITORY and the ROW TERRITORY. Forthwith upon the expiration
or termination of this AGREEMENT with respect to PRODUCT in a particular country
in the ROW TERRITORY or the NA TERRITORY, or if any of the licenses granted by
ONCOTHYREON to MERCK in this AGREEMENT become non-exclusive, MERCK shall in a
timely manner comply with section 11.6 of this AGREEMENT in relation to PRODUCT
in such country.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



12

Section 4.4 Know-How Documentation
In an effort to support the transfer by ONCOTHYREON to MERCK of the ONCOTHYREON
KNOW-HOW, ONCOTHYREON agrees (to the extent legally permitted to do so) to make
available to MERCK and its designated AFFILIATE (with the right to print or
photocopy documents at MERCK’s cost) for a period of two (2) years following the
EFFECTIVE DATE, (a) all ONCOTHYREON KNOW-HOW, including (to the extent falling
within the definition of ONCOTHYREON KNOW-HOW) any preclinical data, clinical
data, assays and associated materials, protocols, plans, reports, procedures
(including standard operating procedures), and any other similar information,
that is necessary or useful (acting reasonably) to develop, manufacture, test,
release, seek regulatory approval for, or commercialize BLP25, all to the extent
in ONCOTHYREON’s possession or control, (b) copies of all material
communications specifically in relation to BLP25 with regulatory authorities in
the possession or control of ONCOTHYREON, (c) copies of all material
communications with third parties related specifically to the development and
manufacture of BLP25 (e.g. communication with contract manufacturing
organizations, vendors, contractors) in the possession or control of
ONCOTHYREON, and (d) copies of all material documents that ONCOTHYREON or its
AFFILIATES received from third parties related specifically to the development
and manufacture of BLP25 (e.g. standard operating procedures, regulatory filing
documents, batch records, certificates received from contract manufacturing
organizations, vendors, contractors), in the possession or control of
ONCOTHYREON.
ARTICLE 5
PRODUCT MARKETING — NA TERRITORY AND ROW TERRITORY
Section 5.1 Costs and Expenses
MERCK shall bear all costs and expenses associated with the manufacturing,
promoting, marketing, distributing and SALE of PRODUCT in the TERRITORY.
Section 5.2 Sales Force Training
MERCK shall be responsible for developing or having developed (in accordance
with all applicable legal and regulatory requirements) training programs and
materials concerning promotion of PRODUCT in the TERRITORY. MERCK shall also be
responsible for developing or having developed (in accordance with all
applicable legal and regulatory requirements) training programs and materials
concerning technical aspects of PRODUCT.
Section 5.3 Costs of Sales Representatives and Specialty Personnel
MERCK shall be responsible for all costs and expenses related to its sales
representatives (whether employees or contracted) in the TERRITORY. MERCK shall
be responsible for all costs and expenses related to “specialty” personnel
(including managed care representatives, professional relations, patient
advocacy, reimbursement, specialty sales, and the like) in the TERRITORY.
Section 5.4 Distribution
MERCK shall have the sole responsibility for distribution of PRODUCT in the
TERRITORY. In fulfilling its obligations with respect to the distribution of
PRODUCT in the TERRITORY, MERCK shall use commercially reasonable efforts
consistent with accepted pharmaceutical practices. All costs incurred in
relation to such distribution shall be borne by MERCK.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



13

Section 5.5 Label Content
MERCK shall be responsible for ensuring that the label and product insert for
any PRODUCT SOLD in the TERRITORY shall comply with all legal, governmental and
regulatory requirements. Insofar as it is not contrary to law or regulation in
any particular country in the TERRITORY, the box and package insert, and the
label to the extent that space permits, shall include prominent reference to
MERCK (or, if applicable, any AFFILIATE of MERCK designated by MERCK) as
marketer and manufacturer of the PRODUCT and to ONCOTHYREON or its designated
AFFILIATE as licensor. Any trademark or other content as may be from time to
time required pursuant to the CORIXA LICENSE shall be marked on every PRODUCT
label and/or insert in the manner required under the CORIXA LICENSE.
Section 5.6 Product Price
MERCK shall determine the SALES price for PRODUCT SOLD in the TERRITORY.
Section 5.7 Booking Sales
MERCK shall book all SALES of PRODUCT in the TERRITORY.
Section 5.8 Advertising and Promotion
MERCK shall be responsible for determining the sales strategy for SALE of
PRODUCT in the TERRITORY, and shall create, or have created all materials for
advertising and promotion of PRODUCT in the TERRITORY. All costs and expenses
incurred in relation to such advertising and promotion shall be borne by MERCK.
Section 5.9 Customer Complaints and Medical Inquiries
MERCK (or its designated AFFILIATE) shall be responsible for handling all
customer complaints and inquiries regarding PRODUCT in the TERRITORY. All
complaints and inquiries received by ONCOTHYREON or its agents shall be promptly
referred to MERCK for response according to applicable law. MERCK shall use
commercially reasonable efforts to handle such matters in a timely, prudent and
skilful manner, in compliance with applicable laws, regulations, rules, policies
and regulatory requirements and in accord with MERCK’s standard operating
procedures. MERCK shall keep ONCOTHYREON informed in a timely manner with
respect to MERCK’s activities in regard to customer complaints and inquiries for
PRODUCT. All costs incurred in responding to customer complaints and inquiries
shall be borne by MERCK.
Section 5.10 Adverse Event Reporting
MERCK (or its designated AFFILIATE) shall be responsible for reporting all
ADVERSE EVENTS regarding PRODUCT to the appropriate regulatory authorities in
the TERRITORY. All information received by ONCOTHYREON or its agents shall be
promptly transferred according to applicable law to MERCK for handling. MERCK
shall handle such matter in a timely, prudent and skilful manner, in compliance
with all applicable laws, rules, policies, regulations and regulatory
requirements, and in accord with MERCK’s standard operating procedures. MERCK
shall keep ONCOTHYREON informed in a timely manner with respect to MERCK’s
activities with respect to ADVERSE EVENT reporting for PRODUCT. All costs
incurred in responding to and reporting ADVERSE EVENTS regarding PRODUCT in the
TERRITORY shall be borne by MERCK.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



14

Section 5.11 PRODUCT Recall
MERCK (or its designated AFFILIATE) shall be responsible for initiating and
implementing all PRODUCT recalls required by controlling regulatory agencies and
for all voluntary PRODUCT market withdrawals in the TERRITORY. MERCK shall
handle such matters in a timely, prudent and skilful manner, in compliance with
all applicable laws, rules, policies, regulations and regulatory requirements,
and in accord with MERCK’s standard operating procedures. MERCK shall keep
ONCOTHYREON informed in a timely manner with respect to MERCK’s activities in
regard to recalls and market withdrawals. All costs incurred in responding to
recalls and market withdrawals shall be borne by MERCK.
Section 5.12 Trademarks and Branding

  5.12.1   Ownership and Filing. PRODUCT shall be marketed and sold in the
TERRITORY under the applicable trademark selected by MERCK (the “SELECTED
TRADEMARK”) which SELECTED TRADEMARK can be a TRADEMARK or any other trademark
selected by MERCK. ONCOTHYREON acknowledges that MERCK shall be the owner of the
TRADEMARKS in the TERRITORY. ONCOTHYREON shall not knowingly do or cause to be
done any act or thing contesting, challenging or, in any way, impairing or
intending to impair any part of MERCK’s right, title or interest in the
TRADEMARKS for the duration of this AGREEMENT. Further, ONCOTHYREON shall not
use or register in the TERRITORY any trademark which is similar or identical to
any of the TRADEMARKS on similar or identical goods or services to those which
are the subject of this AGREEMENT for the duration of this AGREEMENT. MERCK
shall diligently pursue the filing, maintenance and defence of the TRADEMARKS
and the SELECTED TRADEMARKS in the TERRITORY. All trademark-related costs
(including, without limitation, legal, third party, branding, filing,
maintenance and other such costs) of developing, prosecuting, registering,
maintaining and defending the TRADEMARKS and the SELECTED TRADEMARKS shall be
borne by MERCK as of March 1, 2006.     5.12.2   Trademark License. MERCK hereby
grants, in the event that ONCOTHYREON or an AFFILIATE of ONCOTHYREON obtains the
right to manufacture and/or SELL PRODUCT under this AGREEMENT, to ONCOTHYREON
and its designated AFFILIATES a royalty free, non-exclusive license to use,
display, reproduce and publish the TRADEMARKS and/or the SELECTED TRADEMARKS in
connection with the manufacture, use, marketing, promotion, distribution and
SALE of PRODUCT in any countries in the TERRITORY where ONCOTHYREON or an
AFFILIATE of ONCOTHYREON has the right to manufacture and/or SELL PRODUCT under
this AGREEMENT for so long as such right to manufacture and/or SELL exists under
this AGREEMENT. In addition to the foregoing, ONCOTHYREON shall have the right
to use the TRADEMARKS and/or the SELECTED TRADEMARKS in connection with
corporate disclosure and corporate information dissemination. ONCOTHYREON and
its designated AFFILIATES shall have no right to grant sublicenses under such
license without the prior written consent of MERCK (such consent not to be
unreasonably withheld). Any goodwill arising from the use of the TRADEMARKS
and/or the SELECTED TRADEMARKS by ONCOTHYREON

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



15

      or its designated AFFILIATES shall inure to the benefit of MERCK. Further,
such use shall be in accordance with the applicable laws in the relevant
jurisdiction, as well as with any reasonable requirements of any brand guide
that may be provided by MERCK from time to time. When using any of the
TRADEMARKS and/or the SELECTED TRADEMARKS under license, ONCOTHYREON and its
designated AFFILIATES shall use the identifiers Ô or â, as appropriate.    
5.12.3   Assignment. MERCK shall, at MERCK’s cost, arrange for assignment of the
trademarks STENVAX, STIMRIS, SIATOPE, THEXOPE and JEXAVE from ONCOTHYREON or its
AFFILIATES to MERCK. Until such assignment is completed, ONCOTHYREON shall, at
MERCK’s cost, provide reasonable cooperation and assistance with respect to such
assignment, including but not limited to providing documents in ONCOTHYREON’s
possession (including its AFFILIATES and external law firm) and signatures as
requested by the relevant trademark offices. A list of currently identified
trademark registrations and applications for STENVAX, STIMRIS, SIATOPE, THEXOPE
and JEXAVE are included in appendix 5. MERCK confirms that ONCOTHYREON and its
AFFILIATES are released from all other obligations under the STIMUVAX letter
agreement dated December 21, 2004 including, without limitation, the 40,000 Euro
payment.     5.12.4   Trademark Infringement. For countries in which the
TRADEMARKS and/or SELECTED TRADEMARKS are used under license by ONCOTHYREON
and/or its AFFILIATES, ONCOTHYREON shall:

  5.12.4.1   promptly report to MERCK particulars of any use by any other party
of a trademark, trade name or mode of advertising which comes to ONCOTHYREON’s
or its designated AFFILIATES’ attention and which might qualify as an
infringement of the TRADEMARKS and/or SELECTED TRADEMARKS or as unfair
competition; and     5.12.4.2   in the event that it comes to the attention of
ONCOTHYREON or its designated AFFILIATES that any party alleges that the
TRADEMARKS and/or SELECTED TRADEMARKS are invalid or that they infringe any
rights of a third party, or that the TRADEMARKS are open to any other form of
attack, ONCOTHYREON or its designated AFFILIATES shall promptly report the
matter to MERCK.

In any event described in this section ONCOTHYREON shall not take any action,
either amicably or legally, and shall let MERCK or a nominee of MERCK take any
action which MERCK, acting reasonably, deems necessary, provided, however, that
nothing herein shall prevent ONCOTHYREON from defending and/or protecting its
own reasonable interests. ONCOTHYREON or its designated AFFILIATES, upon MERCK’s
reasonable request and at MERCK’s expense, shall cooperate in any action so
taken to the extent that such cooperation is not materially adverse in interest
to ONCOTHYREON and/or its AFFILIATES.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



16

  5.12.5   Domain Names. Any domain names related to the TRADEMARKS (the
“TRADEMARK DOMAIN NAMES”) and/or the SELECTED TRADEMARKS (the “SELECTED DOMAIN
NAMES”) in the TERRITORY shall be selected by MERCK. ONCOTHYREON acknowledges
that MERCK shall be the owner of the TRADEMARK DOMAIN NAMES in the TERRITORY.
ONCOTHYREON shall not knowingly do or cause to be done any act or thing
contesting, challenging or, in any way, impairing or intending to impair any
part of MERCK’s right, title or interest in the TRADEMARK DOMAIN NAMES in the
TERRITORY for the duration of this AGREEMENT. Further, ONCOTHYREON shall not use
or register in the TERRITORY any domain name which is similar or identical to
any of the domain names related to the TRADEMARKS on similar or identical goods
or services which are the subject of this AGREEMENT for the duration of this
AGREEMENT. MERCK shall be responsible for the filing, maintenance and defence of
the TRADEMARK DOMAIN NAMES and the SELECTED DOMAIN NAMES in the TERRITORY. All
domain name-related costs (including, without limitation, legal, third party,
filing, maintenance and other such costs) of prosecuting, registering,
maintaining and defending the TRADEMARK DOMAIN NAMES and the SELECTED DOMAIN
NAMES or any alternate or additional domain names shall be borne by MERCK.

  5.12.6   Domain License. MERCK hereby grants to ONCOTHYREON and its designated
AFFILIATES a royalty free, non-exclusive license to use, display, reproduce and
publish the TRADEMARK DOMAIN NAMES, the SELECTED DOMAIN NAMES or any alternate
or additional domain names under the same terms and under the same circumstances
as set forth in Section 5.12.2.

Section 5.13 General Diligence
Subject to section 14.1 and without being limited by section 5.14, MERCK shall,
at MERCK’s expense, use commercially reasonable efforts to diligently pursue the
development (including CLINICAL DEVELOPMENT), commercialization, manufacture
(including commercial scale-up), registration, promotion, marketing and SALE of
PRODUCT in a prudent and skilful manner in accordance with the DEVELOPMENT PLAN
and/or the MARKETING PLAN then in effect, which plans will contain development,
manufacturing and marketing activities representing commercially reasonable
efforts, and in accordance with all applicable laws and regulations. MERCK will
bear all costs with respect thereto.
Section 5.14 Excused Performance
In addition to the terms of section 14.1, MERCK’s performance under this
AGREEMENT with respect to PRODUCT in a particular country is expressly
conditioned upon the continuing absence of any safety or efficacy or regulatory
event with respect to PRODUCT in such country which materially limits, reverses
or restricts the development and/or marketing of such PRODUCT in such country.
MERCK’s obligations to develop, promote and/or SELL such PRODUCT in such country
under this AGREEMENT shall be delayed or suspended so long as any such condition
exists.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



17

Section 5.15 Japanese Market
Without derogating from section 5.13, in relation to Japan, MERCK shall, as soon
as reasonable considering the Japanese market and in any event no later than [+]
after positive clinical endpoint data (with no material toxicology issue) being
available from a pivotal Phase II or Phase III trial with respect to PRODUCT,
commence discussions with the applicable Japanese regulatory authorities with
respect to initiating any required clinical trials in Japan and finalize a
comprehensive CLINICAL DEVELOPMENT plan for Japan for PRODUCT (which shall
include a reasonable timeframe for obtaining regulatory approval in Japan) and
thereafter use commercially reasonable efforts to pursue such CLINICAL
DEVELOPMENT plan within the timeframes stipulated therein. Notwithstanding any
provision to the contrary in this AGREEMENT, if MERCK fails to meet the
requirements of this section 5.15 with respect to Japan, then this AGREEMENT
shall cease to apply to PRODUCT in relation to Japan and all rights related to
PRODUCT in Japan shall revert to ONCOTHYREON.
ARTICLE 6
CONSIDERATION — NA TERRITORY AND ROW TERRITORY
Section 6.1 Consideration for Licenses Granted

In consideration for the licenses granted by ONCOTHYREON to MERCK under article
2, MERCK shall, in the event that MERCK sublicenses, assigns, transfers or
otherwise relinquishes all or any of its rights and/or obligations under this
AGREEMENT relating to the NA TERRITORY or any part thereof to a third party
(which term for purposes of this section 6.1 shall not include an AFFILIATE of
MERCK as long as all such rights and/or obligations remain with such AFFILIATE
of MERCK, or a contract manufacturing organization for the development, testing,
release or supply of PRODUCT selected by MERCK) and receives upfront payments,
milestone payments, royalty payments or other monetary consideration, or in-kind
consideration of substantive value, in respect thereof, pay ONCOTHYREON [+]
within thirty (30) days of the effective date of such sublicense, assignment,
transfer or relinquishment, provided that no such payment will be due in
connection with the transfer or sale by MERCK of all or substantially all of its
business or in the event of the merger or consolidation of MERCK with another
corporation.
Section 6.2 Consideration — Milestone and Other Payments

  6.2.1   Upfront and Manufacturing Process Transfer Milestone Payments. In
consideration for the licenses granted by ONCOTHYREON to MERCK under Article 2
and other benefits afforded MERCK under this AGREEMENT, and in addition to the
payment provided for in section 6.1 of this AGREEMENT, the pre LAUNCH milestone
payments provided for in section 6.2.2 of this AGREEMENT, the post LAUNCH
milestone payments provided for in section 6.2.3 of this AGREEMENT and the
royalty payments provided for in section 6.3 of this AGREEMENT, MERCK shall make
the payments specified in this section 6.2.1 to ONCOTHYREON:

  6.2.1.1   Ten Million Four Hundred Fifty Two Thousand Four Hundred Two Dollars
and Fifty Eight Cents US ($10,452,402.58 US) on the Effective Date;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



18



  6.2.1.2   the remaining manufacturing process transfer milestone payment of
[+] within thirty (30) days of the first manufacturing run of PRODUCT (by MERCK
or any AFFILIATE or sub-supplier of MERCK) after upscale of the current process
to the commercial process, provided that, notwithstanding whether or not the
manufacturing process transfer milestone specified in this section 6.2.1.2 has
been met (at all or in part), such milestone payment (to the extent not
previously paid by MERCK to ONCOTHYREON) shall be due and payable by MERCK to
ONCOTHYREON on December 31, 2009;

  6.2.1.3   MERCK shall be responsible for payment of and shall pay in a timely
manner all royalties and other amounts payable pursuant to the CORIXA LICENSE to
the extent agreed to by CORIXA, and if no such agreement is obtained, reimburse
ONCOTHYREON (or its designated AFFILIATE) for any such payments to CORIXA; and

  6.2.1.4   for clarification, each of the payments of MERCK identified in this
section 6.2.1 is non-refundable to MERCK, and each of the payments identified in
Sections 6.2.1.1 and 6.2.1.2 shall be made only once.

  6.2.2   Pre LAUNCH Milestone Payments. In consideration for the licenses
granted by ONCOTHYREON to MERCK under Article 2 and other benefits afforded
MERCK under this AGREEMENT, and in addition to the payment provided for in
section 6.1 of this AGREEMENT, the upfront and other payments provided for in
section 6.2.1 of this AGREEMENT, the post LAUNCH milestone payments provided for
in section 6.2.3 of this AGREEMENT and the royalty payments provided for in
section 6.3 of this AGREEMENT, MERCK shall make the following payments to
ONCOTHYREON:

  6.2.2.1   with respect to BLP25 for the first INDICATION:

  6.2.2.1.1   MERCK shall within thirty (30) days of the date of submission of a
BLA to the FDA for BLP25 for such first INDICATION, pay ONCOTHYREON [+];    
6.2.2.1.2   MERCK shall pay ONCOTHYREON [+] within [+] of the date of submission
to the applicable regulatory authority in the first MAJOR MARKET of a BLA (or
its equivalent in the jurisdiction in question) for BLP25 for such first
INDICATION;     6.2.2.1.3   MERCK shall pay ONCOTHYREON [+] within thirty
(30) days of the date of receipt of approval of the BLA submitted to the FDA for
BLP25 for such first INDICATION;     6.2.2.1.4   MERCK shall pay ONCOTHYREON [+]
within thirty (30) days of the date of receipt of approval of the BLA

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



19

      (or its equivalent in the jurisdiction in question) submitted to the
applicable regulatory authority in the first MAJOR MARKET for BLP25 for such
first INDICATION;

  6.2.2.2   with respect to BLP25 for the second INDICATION:

  6.2.2.2.1   MERCK shall within thirty (30) days of the date of submission of a
BLA to the FDA for BLP25 for such second INDICATION pay ONCOTHYREON [+];    
6.2.2.2.2   MERCK shall pay ONCOTHYREON [+] within thirty (30) days of the date
of submission to the applicable regulatory authority in the first MAJOR MARKET
of a BLA (or its equivalent in the jurisdiction in question) for BLP25 for such
second INDICATION;     6.2.2.2.3   MERCK shall pay ONCOTHYREON [+] within thirty
(30) days of the date of receipt of approval of the BLA submitted to the FDA for
BLP25 for such second INDICATION;     6.2.2.2.4   MERCK shall pay ONCOTHYREON
[+] within thirty (30) days of the date of receipt of approval of the BLA (or
its equivalent in the jurisdiction in question) submitted to the applicable
regulatory authority in the first MAJOR MARKET for BLP25 for such second
INDICATION;

  6.2.2.3   For clarification, each of the milestone payments of MERCK
identified in this section 6.2.2 shall be made only once for the stated
milestone triggering event. Any milestone payments made by MERCK under section
6.2.2 are non-refundable to MERCK.

  6.2.3   Post LAUNCH Milestone Payments. In consideration for the licenses
granted by ONCOTHYREON to MERCK under Article 2 and other benefits afforded
MERCK under this AGREEMENT, and in addition to the payment provided for in
section 6.1 of this AGREEMENT, the upfront and other payments provided for in
section 6.2.1 of this AGREEMENT, the pre LAUNCH milestone payments provided for
in section 6.2.2 of this AGREEMENT and the royalty payments provided for in
section 6.3 of this AGREEMENT, MERCK shall pay to ONCOTHYREON the following
post-LAUNCH milestone payments within forty-five (45) days of the end of the
applicable period specified below:

  6.2.3.1   when ROW NET SALES with respect to PRODUCT in any calendar year
(following LAUNCH of PRODUCT anywhere in the TERRITORY) equal or exceed [+], a
sales milestone payment shall be paid by MERCK to ONCOTHYREON of [+];

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION





--------------------------------------------------------------------------------



 



20

  6.2.3.2   when ROW NET SALES with respect to PRODUCT in any calendar year
(following LAUNCH of PRODUCT anywhere in the TERRITORY) equal or exceed [+], a
sales milestone payment shall be paid by MERCK to ONCOTHYREON of [+];    
6.2.3.3   when ROW NET SALES with respect to PRODUCT in any calendar year
(following LAUNCH of PRODUCT anywhere in the TERRITORY) equal or exceed [+], a
sales milestone payment shall be paid by MERCK to ONCOTHYREON of [+];    
6.2.3.4   when ROW NET SALES with respect to PRODUCT in any calendar year
(following LAUNCH of PRODUCT anywhere in the TERRITORY) equal or exceed [+], a
sales milestone payment shall be paid by MERCK to ONCOTHYREON of [+]; and    
6.2.3.5   when ROW NET SALES with respect to PRODUCT in any calendar year
(following LAUNCH of PRODUCT anywhere in the TERRITORY) equal or exceed [+], a
sales milestone payment shall be paid by MERCK to ONCOTHYREON of [+].

For clarification, each of MERCK’s sales milestone payments identified in this
section 6.2.3 shall be made only once for the stated sales milestone triggering
event. However, more than one sales milestone may be achieved in a particular
calendar year, in which case (if not previously paid) each such sales milestone
payments shall be made by MERCK to ONCOTHYREON. Any sales milestone payments
made by MERCK under this section 6.2.3 are non-refundable to MERCK.
Section 6.3 Royalty Payments

  6.3.1   In consideration for the licenses granted by ONCOTHYREON to MERCK
under Article 2 and other benefits afforded MERCK under this AGREEMENT, and in
addition to the payment provided for in section 6.1 of this AGREEMENT, the
upfront and other payments provided for in section 6.2.1 of this AGREEMENT, the
pre LAUNCH milestones provided for in section 6.2.2 of this AGREEMENT and the
post LAUNCH milestones provided for in section 6.2.3 of this AGREEMENT, MERCK
shall make the payments specified in this section 6.3 to ONCOTHYREON.     6.3.2
  With respect to BLP25 in a particular country in the NA TERRITORY, MERCK
shall, until the later of (a) the expiration or termination of the last to
expire or terminate of VALID CLAIMS that cover PRODUCT in such country, and
(b) the date which is the fifteenth (15th) anniversary of the LAUNCH of PRODUCT
in any country in the TERRITORY, pay to ONCOTHYREON on a quarterly basis as
specified in article 7 of this AGREEMENT a royalty on NET SALES of PRODUCT in
such country calculated as follows:

  6.3.2.1   MERCK shall pay ONCOTHYREON a royalty equal to [+] of NET

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



21

      SALES in such country in respect of PRODUCT for such portion of annual NET
SALES in the NA TERRITORY for the calendar year in question up to and including
[+] (pro-rated for stub periods); and     6.3.2.2   MERCK shall pay ONCOTHYREON
a royalty equal to [+] of NET SALES in such country in respect of PRODUCT for
such portion of annual NET SALES in the NA TERRITORY for the calendar year in
question which exceed [+] (pro-rated for stub periods).

The royalty rates specified in sections 6.3.2.1 and 6.3.2.2 above shall be
reduced to [+] and [+], respectively, in circumstances where MERCK has paid in
full to ONCOTHYREON in the manner specified in section 6.2.1.2 the remaining
manufacturing process transfer milestone payment in the amount of [+] on or
before December 31, 2009.

  6.3.3   With respect to BLP25 in a particular country in the ROW TERRITORY,
MERCK shall, until the later of (a) the expiration or termination of the last to
expire or terminate of VALID CLAIMS that cover such PRODUCT in such country, and
(b) the date which is the fifteenth (15th) anniversary of the LAUNCH of such
PRODUCT in any country in the TERRITORY, pay to ONCOTHYREON on a quarterly basis
as specified in article 7 of this AGREEMENT a royalty on NET SALES of such
PRODUCT in such country calculated as follows:

  6.3.3.1   so long as, with respect to the calendar quarter in question, no
COMPETITIVE PRODUCT(S) has actual SALES (based on IMS Global Services data) in
such country which are more than [+] of the actual SALES (based on IMS Global
Services data) of MERCK, its AFFILIATES and their respective permitted
sublicensees, DISTRIBUTORS, assignees and transferees with respect to PRODUCT in
such country, then MERCK shall pay ONCOTHYREON a royalty equal to [+] of NET
SALES in such country in respect of PRODUCT for such calendar quarter (provided
that such [+] royalty rate shall be reduced to [+] in circumstances where MERCK
has paid in full to ONCOTHYREON in the manner specified in section 6.2.1.2 the
remaining manufacturing process transfer milestone payment in the amount of [+]
on or before December 31, 2009);     6.3.3.2   if, with respect to the calendar
quarter in question, a COMPETITIVE PRODUCT(S) has actual SALES (based on IMS
Global Services data) in such country which are more than [+] but no more than
[+] of the actual SALES (based on IMS Global Services data) of MERCK, its
AFFILIATES and their respective permitted sublicensees, DISTRIBUTORS, assignees
and transferees with respect to PRODUCT in such country, then MERCK shall pay
ONCOTHYREON a royalty equal to [+] of NET SALES in such country in respect of
PRODUCT for such calendar quarter (provided that such [+] royalty rate shall be

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



22

      reduced to [+] in circumstances where MERCK has paid in full to
ONCOTHYREON in the manner specified in section 6.2.1.2 the remaining
manufacturing process transfer milestone payment in the amount of [+] on or
before December 31, 2009);     6.3.3.3   if, with respect to the calendar
quarter in question, a COMPETITIVE PRODUCT(S) has actual SALES (based on IMS
Global Services data) which are more than [+] of the actual SALES (based on IMS
Global Services data) of MERCK, its AFFILIATES and their respective permitted
sublicensees, DISTRIBUTORS, assignees and transferees with respect to PRODUCT in
such country, then MERCK shall pay ONCOTHYREON a royalty equal to [+] of NET
SALES in such country in respect of PRODUCT for such calendar quarter (provided
that such [+] royalty rate shall be reduced to [+] in circumstances where MERCK
has paid in full to ONCOTHYREON in the manner specified in section 6.2.1.2 the
remaining manufacturing process transfer milestone payment in the amount of [+]
on or before December 31, 2009).

  6.3.4   If, with respect to PRODUCT in a particular country in the TERRITORY,
MERCK is able to demonstrate that, for any reason beyond the control of MERCK
and its permitted sublicensees and distributors, the royalty rate payable by
MERCK under sections 6.3.2 and 6.3.3 causes or is likely to cause a significant
reduction in SALES of PRODUCT in such country, ONCOTHYREON and MERCK shall meet
and in good faith review in such circumstances the royalty rate applicable to
PRODUCT in such country.     6.3.5   It is recognized that certain third party
rights licensed to ONCOTHYREON under the THIRD PARTY LICENSES are included in
ONCOTHYREON PATENT RIGHTS as indicated in appendix 3. To the extent such THIRD
PARTY LICENSES relate to the TERRITORY, ONCOTHYREON is solely responsible for
all payments due to those third parties, provided that MERCK acknowledges and
agrees that MERCK shall be responsible for the payment of all royalties and
other amounts payable pursuant to the CORIXA LICENSE.     6.3.6   No royalties
under this section 6.3 shall be payable on PRODUCT used solely by or on behalf
of the parties for tests or development purposes or on transfers between MERCK
and its sublicensees who are not END USERS. Unless ONCOTHYREON and MERCK
otherwise agree in writing, no samples of any PRODUCT shall be made available by
MERCK to END USERS.     6.3.7   In establishing the royalty structure of this
section 6.3, ONCOTHYREON and MERCK recognize, and MERCK acknowledges, the
substantial value of the various actions and investments undertaken by
ONCOTHYREON prior to the EFFECTIVE DATE. Such value is significant and in
addition to the value of ONCOTHYREON’s grant to MERCK of the license pursuant to
section 2.1 of this AGREEMENT, as it enables the rapid and effective development
and

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



23

      commercialization of PRODUCT in the TERRITORY. Therefore, ONCOTHYREON and
MERCK agree that the royalty payments calculated as a percentage of NET SALES
(plus any other payments provided for elsewhere in this AGREEMENT) provide fair
compensation to ONCOTHYREON for these additional benefits.

ARTICLE 7
ACCOUNTING RECORDS AND PROCEDURES
— NA TERRITORY AND ROW TERRITORY
Section 7.1 Royalty Payments
MERCK shall make royalty payments due ONCOTHYREON under article 6 of this
AGREEMENT on a quarterly basis, within forty-five (45) days following the end of
each calendar quarter for which royalties are due. Each royalty payment shall be
accompanied by a SALES REPORT.
Section 7.2 SALES REPORTS
Within forty-five (45) days after the end of each calendar quarter following the
first sale of PRODUCT in the TERRITORY, MERCK shall provide ONCOTHYREON with a
detailed report (a “SALES REPORT”) which will set forth in reasonable detail and
with reasonable supporting documentation on a country-by-country basis (for each
country in the TERRITORY):

  7.2.1   the number of units of PRODUCT sold during such calendar quarter in
such country;     7.2.2   the total billings for PRODUCT during such calendar
quarter in such country and in the TERRITORY;     7.2.3   the deductions
applicable to the determination of NET SALES with respect to PRODUCT during such
calendar quarter in such country;     7.2.4   the NET SALES with respect to
PRODUCT during such calendar quarter in such country;     7.2.5   the average
sales price of PRODUCT during such calendar quarter in such country;     7.2.6  
the total royalties due and the basis of the calculation thereof; and     7.2.7
  such other information as ONCOTHYREON may reasonably request.

Section 7.3 Records and Audits
MERCK will keep and maintain (and, to the extent applicable, will cause its
AFFILIATES and their respective sublicensees, distributors, assignees and
transferees to keep and maintain) proper and complete records and books of
account in such form and detail as is necessary for the determination of the
amounts payable by MERCK (on behalf of itself and its AFFILIATES and their
respective sublicensees, distributors, assignees and transferees) to ONCOTHYREON
under this AGREEMENT. MERCK shall at least once in each calendar year during
normal business
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



24

hours upon thirty (30) days prior written notice from ONCOTHYREON make those
records (and, to the extent applicable, those of its AFFILIATES and their
respective sublicensees, distributors, assignees and transferees) available for
audit by an internationally recognized accounting firm designated by ONCOTHYREON
(except one to which MERCK shall have objection, acting reasonably and provided
such accounting firm agrees to enter into a confidentiality agreement with the
audited party which provides protection for confidential information which is
similar to that provided under article 8 of this AGREEMENT) for the sole purpose
of, and MERCK will only be required to disclose information related to,
verifying such payments, revenues, NET SALES, costs, expenses and deductions and
the correctness of calculations and classifications in respect thereof. MERCK
shall preserve (and, to the extent applicable, will cause its AFFILIATES and
their respective sublicensees, distributors, assignees and transferees to
preserve) such records made in any calendar year for a period of seven (7) years
following the close of that calendar year. Results of any such examination shall
be made available to each of ONCOTHYREON and MERCK, but all backup documentation
and data shall be made available only to such accounting firm for use only on
the premises of the audited party. In the event that such audit discloses that
the actual royalties or other amounts payable by MERCK to ONCOTHYREON are
greater than the royalties or other amounts paid by MERCK, then MERCK shall pay
to ONCOTHYREON any additional royalties and other amounts based on the results
disclosed by such audit. In the event that such audit discloses that the actual
royalties or other amounts payable by MERCK to ONCOTHYREON are less than the
royalties or other amounts paid by MERCK, then ONCOTHYREON shall reimburse MERCK
for any such overpayment based on the results disclosed by such audit. The cost
of such audit shall be borne by ONCOTHYREON unless such audit discloses that the
actual royalties and other amounts payable by MERCK to ONCOTHYREON are greater
by five percent (5%) or more than the royalties and other amounts paid by MERCK,
in which case MERCK shall be responsible for payment of all reasonable costs of
such audit.
Section 7.4 Payments from Germany
Unless otherwise agreed to in writing by ONCOTHYREON and MERCK, MERCK will make
all payments and reimbursements to ONCOTHYREON under this AGREEMENT from
Germany.
Section 7.5 Confidentiality of Financial Reports
Except as otherwise required for purposes of or permitted under this AGREEMENT
and except to the extent disclosure by ONCOTHYREON is required by law or any
applicable regulatory authority, ONCOTHYREON agrees to hold in confidence
according to article 8 all information concerning royalty payments and financial
reports, and all information learned in the course of any audit. If ONCOTHYREON
believes, acting reasonably, disclosure is required by law or any applicable
regulatory authority, ONCOTHYREON shall immediately so notify MERCK and shall
provide reasonable assistance to MERCK in maintaining MERCK’s rights at MERCK’s
expense.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



25

ARTICLE 8
CONFIDENTIALITY
Section 8.1 Definition
CONFIDENTIAL INFORMATION is any and all information of a confidential nature
including without limitation DEVELOPMENT PLANS, COMMERCIAL MANUFACTURING PLANS,
MARKETING PLANS, any data and/or information generated under this AGREEMENT, any
and all data and/or other information of a confidential nature which is
proprietary to the disclosing party and not generally known (including without
limitation relating to the ONCOTHYREON TECHNOLOGY), and technological
information not limited to compound(s), composition(s), formulation(s) and/or,
manufacturing information, and including business information not limited to
commercial forecasts, sales, plans, programs, customers, assets, financial
projections, and costs.
Section 8.2 Obligations
Each party agrees to hold all of the other party’s CONFIDENTIAL INFORMATION
received or generated in connection with this AGREEMENT (either prior to, on, or
after the EFFECTIVE DATE) in confidence and neither disclose it to any third
party nor allow any third party access to it nor use it for any purpose other
than as specified by this AGREEMENT. Disclosure by a receiving party of
CONFIDENTIAL INFORMATION of the other party shall only be made to such of its
directors, officers, employees, agents and consultants whose duties require such
disclosure and then only if the persons to whom such CONFIDENTIAL INFORMATION is
disclosed are bound by appropriate confidentiality undertakings. The above
notwithstanding, each of MERCK and ONCOTHYREON may disclose CONFIDENTIAL
INFORMATION of the other party to their respective AFFILIATES or distributors on
a “need-to-know” basis provided such persons are bound by like terms of
confidentiality as those stated herein.
Section 8.3 Exceptions
These obligations of non-disclosure and non-use shall not apply to CONFIDENTIAL
INFORMATION which:

  8.3.1   was, at the time of disclosure, in the possession of the receiving
party (as evidenced by its written records) and was not previously acquired from
or on behalf of the disclosing party on a confidential basis,     8.3.2   was in
the public domain prior to disclosure, or became, after disclosure, publicly
known through no fault of the receiving party or any person to whom the
receiving party directly or indirectly provided such CONFIDENTIAL INFORMATION,  
  8.3.3   was received from a third party who rightfully made such disclosure,  
  8.3.4   was approved for use or release by written authorization from the
disclosing party prior to such use or release by the receiving party,     8.3.5
  is required to be disclosed by operation of law, governmental regulation or
court order provided the receiving party gives the disclosing party written
notice of such required disclosure prior to making such disclosure, and the
receiving party

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



26

      uses all reasonable effort to cooperate in securing confidential
protection for such information; or     8.3.6   is required to be disclosed to
any governmental authority or regulatory authority to the extent that such
disclosure is reasonably necessary to obtain authorizations to conduct a
clinical trial with and to market commercially PRODUCTS, provided the disclosing
party is otherwise entitled to engage in such activities under this AGREEMENT.

Any specific CONFIDENTIAL INFORMATION shall not be deemed to fall within 8.3.1,
8.3.2, 8.3.3, 8.3.4, 8.3.5 or 8.3.6 above merely because it falls within the
scope of more general information within one of these exceptions.
Section 8.4 Term of Confidentiality
These obligations of confidentiality and non-use are binding throughout the
duration of this AGREEMENT and shall remain in force for a period of ten
(10) years from the date of the expiration or termination of this AGREEMENT.
Section 8.5 Return of Information
Upon termination and upon request from the disclosing party, the receiving party
agrees to promptly return all originals and copies of CONFIDENTIAL INFORMATION
received, as well as permanently delete all electronically or otherwise stored
CONFIDENTIAL INFORMATION from all systems containing such CONFIDENTIAL
INFORMATION, except as otherwise required by applicable law and/or regulation
and except that one copy may be retained by legal counsel solely as a measure of
the receiving party’s obligations under this AGREEMENT.
Section 8.6 Publicity

  8.6.1   Confidentiality. Neither party may disclose any non-public information
regarding the nature and/or occurrence of this transaction, or the nature and/or
occurrence of any event or information occurring as a result of this transaction
without the prior written consent of the other party (such consent not to be
unreasonably withheld), except that each of MERCK and ONCOTHYREON may disclose
such information to their respective AFFILIATES that are under like terms of
confidentiality as those stated herein without such consent and any such
information that is required by law or any applicable regulatory authority to be
disclosed (to the extent required to be disclosed). Where practicable, prior to
any required submission of the terms of this transaction to any governmental
agency or authority, the disclosing party shall provide the other party with a
copy of such submission including, without limitation, identification of any
portions of this AGREEMENT which the disclosing party intends to redact or
intends to request the governmental agency or authority to redact, so that the
other party may review and comment on any such proposed submission. The
disclosing party shall initially redact financial terms (and such other material
terms as are appropriate in the circumstances) and will use commercially
reasonable efforts to obtain the concurrence of the governmental agency or
authority to such redaction of financial and other material terms.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



27

  8.6.2   Press Release. The parties shall agree on a press release to announce
the execution of this Agreement, and on a Question and Answer (“Q&A”) outline
for use in responding to inquiries about this AGREEMENT. With respect to future
press releases or other public statements relating to the subject matter of this
AGREEMENT, including, but not limited to, webcast materials, press kits and
Q&A’s, except to the extent dealing with subject matter already in the public
domain or as required by law or any applicable regulatory authority (and even
then to the extent practicable) and except with respect to information already
in the public domain or previously approved by the other party, ONCOTHYREON and
MERCK shall each provide to the other party a copy of any proposed press release
and the other party shall provide any comments with respect thereto within the
same period of time (which shall be specified, but shall not be less than
twenty-four (24) hours) as the party proposing to issue such press release has
permitted for its own internal review. If no comments are received by the
issuing party within the permitted review period, the press release in question
shall be deemed to have been approved by the other party. If comments are
received by the issuing party within the permitted review period, then the
issuing party shall seriously and in good faith consider such comments and, to
the extent such comments are not incorporated in such press release, only the
minimum legally or regulatorily required disclosure shall be made with respect
to such matters.     8.6.3   Scientific Publications.         MERCK, and not
ONCOTHYREON (except with respect to research which took place on or before the
EFFECTIVE DATE), shall have the right to present at symposia, professional
meetings, and to publish in academic journals or other similar publications,
accounts of its research relating to the ONCOTHYREON TECHNOLOGY, the PRODUCT,
ONCOTHYREON IMPROVEMENTS, MERCK IMPROVEMENTS and JOINT IMPROVEMENTS which are
the subject of this AGREEMENT, provided that MERCK shall have furnished a copy
of the proposed disclosure at least sixty (60) days in advance of the
presentation or publication date to ONCOTHYREON. ONCOTHYREON shall use the sixty
(60) day period to evaluate the disclosure for patentable content and to, if it
so determines, pursue patent protection with respect thereto.

ARTICLE 9
INVENTIONS AND PATENTS
Section 9.1 JOINT IMPROVEMENTS
All IMPROVEMENTS made jointly by employees or others (including, without
limitation, AFFILIATES of MERCK) acting on behalf of ONCOTHYREON and MERCK (the
“JOINT IMPROVEMENTS”) shall be jointly owned by ONCOTHYREON and MERCK (each
party shall have an undivided, one-half interest). JOINT IMPROVEMENTS shall be
managed pursuant to section 9.7.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



28

Section 9.2 ONCOTHYREON IMPROVEMENTS
IMPROVEMENTS made solely by employees or others acting on behalf of ONCOTHYREON
(the “ONCOTHYREON IMPROVEMENTS”) shall be owned solely by ONCOTHYREON, and, in
the circumstances specified in the definition of BLP25, shall be subject to the
licenses granted to MERCK in article 2. Notwithstanding any provision to the
contrary in this AGREEMENT, ONCOTHYREON shall have the right, but not the
obligation, to file, prosecute and maintain patent protection for ONCOTHYREON
IMPROVEMENTS to be licensed hereunder and, MERCK shall pay, to the extent Merck
was given the opportunity to select the respective countries in which to protect
the same, one hundred percent (100%) of the filing, prosecution, maintenance and
defense costs associated with such patent applications or patents and the use of
the technology represented thereby and one hundred percent (100%) of the
development (including clinical development), scale-up and other costs
associated therewith throughout the TERRITORY. ONCOTHYREON may at any time, upon
written notice to MERCK, elect not to file, or cease prosecuting, defending
and/or maintaining any patent and/or patent application forming part of the
ONCOTHYREON IMPROVEMENTS and shall, if requested in writing by MERCK within
forty-five (45) days of the receipt by MERCK of the aforementioned written
notice from ONCOTHYREON, assign such invention, patent and/or patent
application, either in total or on a country-by-country basis, to MERCK and
MERCK shall bear one hundred percent (100%) of the assignment costs in
connection therewith and continue to bear one hundred percent (100%) of the
filing, production, maintenance and defence costs.
Section 9.3 MERCK IMPROVEMENTS
IMPROVEMENTS made solely by employees or others (including, without limitation,
AFFILIATES of MERCK) acting on behalf (including, without limitation, pursuant
to any general services or other similar agreement) of MERCK (the “MERCK
IMPROVEMENTS”) shall be owned solely by MERCK. MERCK shall have the right to
file, prosecute and maintain at its cost patent protection for MERCK
IMPROVEMENTS.
Section 9.4 Determination of Inventorship
Inventorship shall be determined in accordance with U.S. patent law.
Section 9.5 Invention Disclosure
ONCOTHYREON shall promptly disclose to MERCK and MERCK shall promptly disclose
to ONCOTHYREON any IMPROVEMENTS arising under this AGREEMENT. Each party agrees
to hold such disclosure from the other party on a confidential basis under the
same terms regarding confidentiality as described in article 8. Each party
agrees to keep the other party informed of the filing and status of any patent
application or patent pertaining to this AGREEMENT and shall consider any
comments or suggestions from the other party with respect thereto.
Section 9.6 Independent Use of JOINT IMPROVEMENTS
Within the FIELD the use of JOINT IMPROVEMENTS shall only be for purposes of and
pursuant to the terms and conditions of this AGREEMENT. Outside of the FIELD the
parties shall each be entitled to use JOINT IMPROVEMENTS as such party
determines, provided that prior to a party licensing any such JOINT IMPROVEMENT
to a third party such party shall consult with the other party with the aim of
jointly licensing such JOINT IMPROVEMENT to
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



29

such third party. In the absence of a joint license, neither party may license a
JOINT IMPROVEMENT to a third party without the prior written consent of the
other party.
Section 9.7 Prosecution and Maintenance of Joint Patents

  9.7.1   Filing, Prosecution and Maintenance. ONCOTHYREON and MERCK shall
determine, with respect to each JOINT IMPROVEMENT, the procedure and
responsibility for filing, prosecuting and maintaining patent applications with
respect to such JOINT IMPROVEMENTS. Unless otherwise agreed in writing, all
reasonable costs incurred with respect to the filing, prosecution and
maintenance of patent applications and patents covering JOINT IMPROVEMENTS,
including fees and expenses of patent counsel, shall be borne equally by the
parties. Notwithstanding that one party may be delegated responsibility for
filing, prosecuting and maintaining patent applications with respect to a
particular JOINT IMPROVEMENT, the other party must approve in writing the taking
of any material action with respect thereto including without limitation
approving any patent application prior to filing. Both ONCOTHYREON and MERCK
shall have the right to participate fully in the formation and implementation of
patent strategy.     9.7.2   Cooperation. Each party shall reasonably make
available to the other party or its authorized attorneys, agents or
representatives, its employees, agents or consultants (including, without
limitation, AFFILIATES of MERCK) necessary or appropriate to enable the
appropriate party to file, prosecute and maintain patent applications and
resulting patents with respect to all JOINT IMPROVEMENTS, for a period of time
sufficient for such party to obtain the assistance it needs from such personnel.
All reasonable costs incurred by either party in providing such cooperation
shall be shared equally by the parties.     9.7.3   Failure to Agree. In the
case of a failure of ONCOTHYREON and MERCK to agree upon whether or in which
countries patent applications should be filed and prosecuted for JOINT
IMPROVEMENTS, the party which desires to proceed may file and prosecute the
patent applications in its own name and at its own expense, and shall maintain
such patents at its own expense. If either ONCOTHYREON or MERCK wishes to
discontinue its portion of payment for maintenance of any patent on the JOINT
IMPROVEMENTS, such party may do so with prior written notice to the other party,
and the other party may maintain such patent on the JOINT IMPROVEMENTS at its
own expense. Notwithstanding the foregoing, either party may reacquire its
rights in any patents or patent applications in any country relating to the
JOINT IMPROVEMENTS by paying its portion of any costs incurred by the other
party to such other party.

Section 9.8 No Waiver
By entering into this AGREEMENT, subject to the licenses granted in this
AGREEMENT, neither party waives or forfeits any of its rights to any patent that
it owns and that exists at the EFFECTIVE DATE, or to any IMPROVEMENT that it
owns either jointly or solely.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



30

Section 9.9 Cooperation with Respect to Patents

  9.9.1   The parties acknowledge and agree that it is in their mutual interest
to cooperate with respect to the filing, prosecution and maintenance of the
ONCOTHYREON PATENT RIGHTS in the FIELD. Therefore, with respect to the
ONCOTHYREON PATENT RIGHTS in the FIELD, ONCOTHYREON agrees to keep MERCK
informed on a regular basis of its patent strategy, proposed new patent
applications and the filing and status of any patent application or patent and
to consider in good faith any comments or suggestions of MERCK with respect
thereto, subject to MERCK agreeing to appropriate safeguards with respect to the
ownership of such proprietary rights. MERCK agrees to hold such disclosure from
ONCOTHYREON on a confidential basis under the same terms regarding
confidentiality as described in article 8.     9.9.2   Subject to the other
provisions of this article 9, ONCOTHYREON covenants and agrees to use reasonable
commercial efforts to prosecute and, prior to the expiration or termination
thereof, defend and maintain the ONCOTHYREON PATENT RIGHTS in the CORE PATENT
COUNTRIES during the term of this AGREEMENT, provided that ONCOTHYREON may at
any time, upon written notice to MERCK, cease prosecuting, defending and/or
maintaining any patent and/or patent application forming part of the ONCOTHYREON
PATENT RIGHTS and shall, if requested in writing by MERCK within forty-five
(45) days of the receipt by MERCK of the aforementioned written notice from
ONCOTHYREON, assign such patent and/or patent application, either in total or on
a country-by-country basis, to MERCK. In the event that MERCK requests to take
over any such patent or patent application as aforesaid, MERCK shall be
responsible for all costs and expenses incurred in connection with transferring
such rights to MERCK and all ongoing costs and expenses in connection with the
prosecution, defence and maintenance of such rights (including without
limitation any liability and/or amounts payable with respect thereto pursuant to
section 10.2). Notwithstanding the foregoing but always subject to the other
provisions of this article 9, MERCK shall have the right in circumstances where
MERCK has assumed such obligations as aforesaid, at MERCK’S election, to
(i) charge to ONCOTHYREON all reasonable costs and expenses incurred by MERCK or
its designated AFFILIATE in connection with the prosecution, defence and
maintenance of such patent or patent application in such CORE PATENT COUNTRY
notwithstanding the assignment thereof to MERCK, or (ii) deduct such reasonable
costs and expenses incurred by MERCK or its designated AFFILIATE in connection
with the prosecution, defence and maintenance of such patent or patent
application in such CORE PATENT COUNTRY from any payment obligations that MERCK
has vis-à-vis ONCOTHYREON or its AFFILIATES under this AGREEMENT.

Section 9.10 Merck Manufacturing Activities
Notwithstanding any other provision to the contrary in this AGREEMENT,
ONCOTHYREON and MERCK agree that any manufacturing activities pursued or
undertaken by or on behalf of MERCK or any of its AFFILIATES or their respective
sublicensees, contract manufacturers, and the like, after the EFFECTIVE DATE
(the “MERCK MANUFACTURING ACTIVITIES”)
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



31

which are at variance with or different from those undertaken by ONCOTHYREON
prior to the EFFECTIVE DATE shall be the sole responsibility, and at the risk,
of MERCK.
ARTICLE 10
PATENT INFRINGEMENT
Section 10.1 Infringement by Third Parties

  10.1.1   Notification. If any claims in ONCOTHYREON PATENT RIGHTS licensed to
MERCK hereunder or in patent rights covering a JOINT IMPROVEMENT (“JOINT
IMPROVEMENT PATENT RIGHTS”) are believed to be infringed by a third party in a
country where PRODUCT is being or will be sold, the party first having knowledge
of such infringement shall promptly so notify the other party in writing. Such
notice shall set forth in reasonable detail the facts of that infringement as
are then known.     10.1.2   Initiating Proceedings. ONCOTHYREON shall have the
primary right, but not the obligation, to initiate, prosecute, and control any
action or proceeding with respect to such infringement. If ONCOTHYREON fails to
initiate proceedings intended to remedy such infringement within ninety
(90) days of receiving written notice of such infringement, then MERCK may bring
and control any such action. If one party initiates proceedings intended to
remedy such infringement, then the other party shall be kept fully informed with
respect to such proceedings and shall be consulted in relation to all material
discussions concerning such proceedings. Further, the other party agrees to
cooperate and give reasonable assistance, including agreeing to be joined as a
party plaintiff if suit is filed. The party which brings and controls
proceedings against an alleged infringer will do so at its own expense. If the
other party chooses to be represented by counsel of its own choice in any such
proceeding, then that party may be so represented, but at its own expense.    
10.1.3   Distribution of Awards. Any monetary award received as a result of
proceedings contemplated by this section 10.1 shall first be used to compensate
ONCOTHYREON and MERCK for their respective reasonable expenses incurred in
connection with such proceedings (provided that if the monetary award is not
sufficient to compensate both ONCOTHYREON and MERCK for their reasonable
expenses incurred in connection with such proceedings, then such monetary award
shall be apportioned pro rata based on the reasonable expenses of each of the
parties). Any award monies remaining after such reimbursement shall (to the
extent such award monies represent compensation for lost SALES of PRODUCT) be
added to NET SALES for the calendar quarter in which they are received and then
dealt with in the manner prescribed in this AGREEMENT for such NET SALES. Any
remaining award monies which do not represent compensation for lost sales of
PRODUCT shall be shared equally by the parties.     10.1.4   Voluntary
Disposition. No settlement or consent judgment or other voluntary final
disposition of a suit under this section 10.1 may be entered into by either

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



32

party without the prior consent of the other party, such consent not to be
unreasonably withheld.
Section 10.2 Claims Against ONCOTHYREON TECHNOLOGY and JOINT TECHNOLOGY

  10.2.1   Notice.

  10.2.1.1   If a third party asserts that a patent or other right owned by it
is infringed by ONCOTHYREON’s and/or MERCK’s use or sale in the manner
prescribed in this AGREEMENT of any ONCOTHYREON PATENT RIGHTS, the party first
obtaining knowledge of such claim shall immediately provide the other party with
written notice of such claim and the related facts as are then known, in
reasonable detail. ONCOTHYREON shall have the primary right, but not the
obligation to, control the defense and settlement of any such claim at its
expense. If ONCOTHYREON fails to assume the control and settlement of any such
claim within ninety (90) days of receiving written notice thereof, then MERCK
may control the defense and settlement of such action. The controlling party
shall keep the non-controlling party fully informed with respect to all matters
in relation to such claim and shall consult with the non-consulting party in
relation to all material discussions concerning such claim and the defense
thereof. The non-controlling party agrees to cooperate and provide reasonable
assistance in defending such claims. No settlement shall be entered into without
the prior written consent of ONCOTHYREON and MERCK, such consent not to be
unreasonably withheld.     10.2.1.2   If a third party asserts that a patent or
other right owned by it is infringed by the use, in the manner prescribed in
this AGREEMENT, of any JOINT IMPROVEMENTS, the party first obtaining knowledge
of such claim shall immediately provide the other party with written notice of
such claim and the related facts as are then known, in reasonable detail. Both
parties shall share in the control of the defense and settlement of any such
claim. Each party shall keep the other party fully informed with respect to all
matters in relation to such claim and shall consult with the other party in
relation to all material discussions concerning such claim and the defense
thereof. The parties agree to cooperate and provide reasonable assistance to the
other in defending such claims. No settlement shall be entered into without the
prior written consent of ONCOTHYREON and MERCK, such consent not to be
unreasonably withheld.

  10.2.2   Damages.

  10.2.2.1   Subject to section 10.2.3, after complying fully with the
procedures set forth in section 10.2.1.1, any damages or other payments that
result from a claim of infringement as specified in section 10.2.1.1 that are

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



33

      required to be paid as a result of reaching a settlement with a third
party in the manner prescribed in section 10.2.1.1 or as a result of a judgment
from a competent court (which is unappealable or with respect to which the
appeal period has expired), shall be:

  10.2.2.1.1   shared equally by ONCOTHYREON and MERCK to the extent such
infringement relates to the NA TERRITORY or to the ROW TERRITORY with respect to
JOINT IMPROVEMENTS;     10.2.2.1.2   paid by ONCOTHYREON to the extent such
infringement relates to the NA TERRITORY or the ROW TERRITORY with respect to
ONCOTHYREON PATENT RIGHTS other than IMPROVEMENTS, JOINT IMPROVEMENTS or as a
result of MERCK MANUFACTURING ACTIVITIES; and     10.2.2.1.3   paid by MERCK to
the extent such infringement relates to IMPROVEMENTS, MERCK MANUFACTURING
ACTIVITIES or to the extent contemplated in section 10.2.4.

      Finally, the reasonable costs and expenses of the parties in defending and
settling any such action shall be borne by the responsible party(ies) as set
forth above.     10.2.2.2   After complying fully with the procedures set forth
in section 10.2.1.2, any damages or other payments that result from a claim of
infringement as specified in section 10.2.1.2 that are required to be paid as a
result of reaching a settlement with a third party in the manner prescribed in
section 10.2.1.2 or as a result of a judgment from a competent court (which is
unappealable or with respect to which the appeal period has expired), shall be
shared equally by ONCOTHYREON and MERCK. Finally, the reasonable costs and
expenses of the parties in defending and settling any such action shall be
shared equally by ONCOTHYREON and MERCK.

  10.2.3   Royalty Payable to Third Party.         In the event that MERCK,
after permitting ONCOTHYREON to defend against any such allegation of
infringement in the manner provided for in this article 10, is obligated to pay
a royalty to a third party (for which ONCOTHYREON is liable pursuant to section
10.2.2.1) because the use and sale in the manner specified in this AGREEMENT of
PRODUCT in a country in the ROW TERRITORY or the NA TERRITORY infringes one or
more patents held by a third party claiming subject matter that is also claimed
in the ONCOTHYREON PATENT RIGHTS (but excluding ONCOTHYREON IMPROVEMENTS, MERCK

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



34

      IMPROVEMENTS, JOINT IMPROVEMENTS and MERCK MANUFACTURING ACTIVITIES), then
MERCK may reduce the royalties otherwise payable to ONCOTHYREON under section
6.3 of this AGREEMENT for PRODUCT in the applicable country by fifty percent
(50%) of the amount of all such royalties, license fee and other license
payments properly paid by MERCK to such third party, provided that in no
circumstances shall the royalties otherwise payable under this AGREEMENT by
MERCK to ONCOTHYREON for PRODUCT in such country be reduced to less than sixty
percent (60%) of the amount otherwise payable.     10.2.4   Subject to
Section 9.9.2.         The provisions of this section 10.2 do not apply to any
ONCOTHYREON PATENT RIGHTS taken over by MERCK under section 9.9.2 to the extent
that MERCK’s (or those of its AFFILIATES and their respective sublicensees,
DISTRIBUTORS, contract manufacturers, assignees and/or transferees) acts or
omissions have contributed to the infringement in question or claim thereof, and
in all such cases and to the extent that MERCK’s (or those of its AFFILIATES and
their respective sublicensees, DISTRIBUTORS, contract manufacturers, assignees
and/or transferees) acts or omissions have contributed to the infringement in
question or claim thereof, MERCK shall be solely responsible for all payments,
costs and expenses in connection therewith.

ARTICLE 11
TERM AND TERMINATION
Section 11.1 Term and Expiration
This AGREEMENT shall be effective as of the EFFECTIVE DATE and, unless
terminated earlier pursuant to this article 11, this AGREEMENT shall remain in
force and effect on a country-by-country basis until the later of (a) the
expiration or termination of the last to expire or terminate of VALID CLAIMS
that cover PRODUCT in such country, and (b) the date which is the fifteenth
(15th) anniversary of the LAUNCH of PRODUCT in any country in the TERRITORY.
Section 11.2 Early Termination
This AGREEMENT may be terminated as follows:

  11.2.1   by mutual written agreement of ONCOTHYREON and MERCK, effective as of
the time specified in such written agreement; or     11.2.2   by either party,
upon any breach of this AGREEMENT by the other party of any obligation to make
payments required hereunder, which failure to make payment is not the subject of
a legitimate, good faith dispute between the parties, provided, however, that
the party alleging such breach must first give the other party written notice
thereof, which notice must identify the breach in reasonable detail and that the
party giving such notice views such alleged breach as a basis for terminating
this AGREEMENT under this section 11.2.2 and the party receiving such notice

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



35

      must have failed to cure such alleged breach within forty-five (45) days
after receipt of such notice; or     11.2.3   by either party, upon any material
breach of this AGREEMENT by the other party, provided, however, that the party
alleging such material breach must first give the other party written notice
thereof, which notice must identify the breach in reasonable detail and that the
party giving such notice views such alleged material breach as a basis for
terminating this AGREEMENT under this section 11.2.3 and the party receiving
such notice must have failed to cure such alleged material breach within ninety
(90) days after receipt of such notice or, such longer period of time as the
party alleging such material breach may agree to in writing as a result of the
good faith efforts of the other party to resolve such material breach in a
timely manner; or     11.2.4   by either party, in the event that the other
party institutes any proceedings under any statute or otherwise relating to
insolvency or bankruptcy, or should any proceedings under any such statute or
otherwise be instituted against such party and not be dismissed or vacated
within ninety (90) days of the date of commencement of such proceedings;    
11.2.5   by MERCK upon thirty (30) days prior written notice to ONCOTHYREON if,
in the exercise of MERCK’s reasonable judgment, MERCK determines that there are
issues concerning the safety or efficacy of PRODUCT which materially adversely
affects PRODUCT’s medical, economic or competitive viability, provided that if
ONCOTHYREON does not agree with such determination and notifies MERCK to that
effect within ten (10) days following receipt by ONCOTHYREON of MERCK’s written
notice of termination, the matter shall be submitted to binding arbitration
before an expert or expert panel in the field of clinical drug development, such
expert or expert panel to be appointed by ONCOTHYREON and MERCK in accordance
with the procedure under section 14.7 of this AGREEMENT.

Section 11.3 Continuing Liability
Termination of this AGREEMENT for any reason shall not release any party from
any liability, obligation or agreement which has already accrued nor affect the
survival of any provision hereof which is expressly stated to survive such
termination. Termination of this AGREEMENT for any reason shall not constitute a
waiver or release of, or otherwise be deemed to prejudice or adversely affect,
any rights, remedies or claims, whether for damages or otherwise, which a party
may have hereunder or which may arise out of or in connection with such
termination.
Section 11.4 Disposition of Inventory
MERCK may dispose of its inventory of PRODUCT on hand as of the effective date
of termination, and may fill any orders for PRODUCT accepted prior to the
effective date of termination, for a period of twelve (12) months after the
effective date of termination, and, within thirty (30) days after disposition of
such inventory and fulfilment of such orders (and in any event within fourteen
(14) months after termination) MERCK will forward to
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



36

ONCOTHYREON a final report and pay all royalties or other amounts due for NET
SALES in such period.
Section 11.5 Rights and Cooperation on Termination
Upon the termination of this AGREEMENT in its entirety, or with respect to a
particular country, the parties shall cooperate so as to minimize the impact of
such termination on both parties. ONCOTHYREON and its AFFILIATES shall have the
right to use any and all proprietary information and data relating to the
manufacture of PRODUCT and any and all preclinical and clinical trial results
and related data relating to PRODUCT that are developed by or on behalf of
ONCOTHYREON and/or MERCK (including, without limitation, MERCK’s AFFILIATES)
after the ORIGINAL EFFECTIVE DATE pursuant to this AGREEMENT (including without
limitation all such results and data used or developed by MERCK (including,
without limitation, MERCK’s AFFILIATES) in support of applications for MARKET
APPROVAL), all MARKET APPROVALS shall be assigned to ONCOTHYREON or its
designated AFFILIATE by MERCK (of its applicable AFFILIATE) as soon as is
reasonably practicable, and all third party manufacturing agreements and related
rights used to manufacture PRODUCT shall be assigned to ONCOTHYREON or its
designated AFFILIATE by MERCK (or its applicable AFFILIATE) as soon as is
reasonably practicable. For ONCOTHYREON requested proprietary information and
data relating to the manufacture of PRODUCT only (whether patent protected or
not), ONCOTHYREON shall pay to MERCK such reasonable compensation as is agreed
to in writing by ONCOTHYREON and MERCK, acting reasonably, in good faith and in
a timely manner, and, if not agreed to by MERCK and ONCOTHYREON within
forty-five (45) days of the date of termination of this AGREEMENT, such
compensation shall be determined pursuant to section 14.7 of this AGREEMENT. To
the extent required in connection with the foregoing, MERCK hereby grants to
ONCOTHYREON and its AFFILIATES an irrevocable, non-exclusive, royalty-free
(subject to the compensation to be paid by ONCOTHYREON to MERCK described above)
license to use such proprietary technology, information and data relating to the
manufacture of PRODUCT and such preclinical and clinical trial results and data
in the TERRITORY. Finally, for a period not to exceed [+] from termination,
MERCK shall supply sufficient PRODUCT to ONCOTHYREON or its designated AFFILIATE
to meet such requirements at a cost equal to [+] of the MERCK COST OF GOODS
incurred by or on behalf of MERCK in connection with the manufacture of such
PRODUCT and otherwise reasonably assist ONCOTHYREON and/or its designated
AFFILIATE, at ONCOTHYREON’s expense, to manufacture or have manufactured
PRODUCT.
Section 11.6 Rights and Cooperation on Expiration
Upon expiration of this AGREEMENT with respect to a particular country as
provided for in section 11.1 of this AGREEMENT, or if any of the licenses
granted by ONCOTHYREON to MERCK in this AGREEMENT with respect to PRODUCT in
such country become non-exclusive, MERCK shall (i) permit ONCOTHYREON or its
designated AFFILIATE to utilize all MARKET APPROVALS owned by MERCK and/or its
AFFILIATES with respect to PRODUCT in such country (ii) permit ONCOTHYREON or
its designated AFFILIATE to use any and all proprietary information and data
relating to the manufacture of PRODUCT and any and all preclinical and clinical
trial results and related data relating to PRODUCT developed by or on behalf of
MERCK and its AFFILIATES, (iii) supply, for a period of not to exceed [+] from
such expiration, sufficient PRODUCT to ONCOTHYREON or its designated AFFILIATE
to meet their requirements at a cost equal to [+] of the MERCK COST OF GOODS
incurred by or
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



37

on behalf of MERCK in connection with the manufacture of such PRODUCT and
otherwise reasonably assist ONCOTHYREON and/or its designated AFFILIATE, at
ONCOTHYREON’s expense, to manufacture or have manufactured PRODUCT, and
(iv) take all other actions reasonably necessary to permit ONCOTHYREON or its
designated AFFILIATE to commence the manufacture, marketing and SALE of PRODUCT
in such country. Such actions may include, but shall not be limited to, the
filing of duplicate MARKET APPROVALS upon ONCOTHYREON’s request and at its sole
expense, and granting ONCOTHYREON permission to cross-reference, copy and
duplicate the MARKET APPROVALS. For ONCOTHYREON requested proprietary
information and data relating to the manufacture of PRODUCT only (whether patent
protected or not), ONCOTHYREON shall pay to MERCK such reasonable compensation
as is agreed to in writing by ONCOTHYREON and MERCK, acting reasonably, in good
faith and in a timely manner, and, if not agreed to by MERCK and ONCOTHYREON
within forty-five (45) days of the date of termination of this AGREEMENT, such
compensation shall be determined pursuant to section 14.7 of this AGREEMENT. To
the extent required in connection with the foregoing, MERCK hereby grants to
ONCOTHYREON and its AFFILIATES an irrevocable, non-exclusive, royalty-free
(subject to the compensation to be paid by ONCOTHYREON to MERCK described above)
license to use such proprietary technology, information and data relating to the
manufacture of PRODUCT and such preclinical and clinical trial results and data
in the TERRITORY.
ARTICLE 12
REPRESENTATIONS AND WARRANTIES
Section 12.1 Corporate Existence and Power
Each party represents and warrants to the other party that, as of the EFFECTIVE
DATE, (a) it is a corporation duly organized and validly existing and in good
standing, under the laws of the jurisdiction of its incorporation; (b) it has
the corporate power and authority and the legal right to own its property and
assets, to lease the property and assets it operates under lease, and to carry
on its business as it is now being conducted; and (c) it is in compliance with
all requirements of applicable law, except to the extent that any non-compliance
would not have a material adverse effect on the properties, business, financial
or other condition of such party and would not materially adversely affect such
party’s ability to perform its obligations under this AGREEMENT.
Section 12.2 Authorization and Enforcement of Obligations
Each party represents and warrants to the other party that, as of the EFFECTIVE
DATE, it has the corporate power and authority and legal right to enter into
this AGREEMENT and to perform its obligations hereunder; and that this AGREEMENT
has been duly executed and delivered on behalf of each party and, except as it
may be limited by applicable law, constitutes a legal, valid, binding
obligation, according to its terms.
Section 12.3 Consents
Subject to section 2.3 of this AGREEMENT, each party represents and warrants to
the other party that, as of the EFFECTIVE DATE, all necessary consents,
approvals and authorizations of all governmental authorities and others required
to be obtained by such party in connection with this AGREEMENT have been
obtained.
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



38

Section 12.4 No Conflict
Subject to section 2.3 of this AGREEMENT, each party represents and warrants to
the other party that, as of the EFFECTIVE DATE, the execution and delivery of
this AGREEMENT and the performance of such party’s obligations hereunder do not
conflict with or violate any requirement of applicable laws or regulations, and
do not conflict with, or constitute a default under any contractual obligation
of such party.
Section 12.5 Authorization of Obligations
The execution, delivery and performance by each party of this AGREEMENT have
been duly authorized by all necessary corporate action and do not and will not
(a) require any consent or approval of its stockholders or, subject to section
2.3 of this AGREEMENT, any other third party that has not been received by the
EFFECTIVE DATE, (b) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
that have applicability to it or any provision of its charter documents or
(c) result in a breach of or constitute a default under any material agreement,
mortgage, lease, license, permit or other instrument or obligation to which it
is a party or by which it or its properties may be bound or affected.
Section 12.6 ONCOTHYREON Representations

  12.6.1   ONCOTHYREON represents and warrants to MERCK that as of the EFFECTIVE
DATE (but subject to section 2.3 and the need to obtain the consents of the
licensees under the THIRD PARTY LICENSES):

  12.6.1.1   to ONCOTHYREON’s knowledge after due inquiry, ONCOTHYREON is the
sole owner of, or the exclusive licensee or sublicensee (on the terms described
in the applicable licensee agreement) in the NA TERRITORY and the ROW TERRITORY
of the ONCOTHYREON PATENT RIGHTS and the ONCOTHYREON KNOW-HOW in existence as at
the EFFECTIVE DATE, with the right to grant to MERCK the rights granted in this
AGREEMENT, free and clear (except to the extent specified in the THIRD PARTY
LICENSES) of any liens or encumbrances which would prevent or impair the grant
of such rights;     12.6.1.2   ONCOTHYREON has not assigned or conveyed any
interest in the ONCOTHYREON PATENT RIGHTS or the ONCOTHYREON KNOW-HOW in
existence as at the EFFECTIVE DATE and licensed to MERCK under this AGREEMENT,
or entered into any agreement or made any commitment which is inconsistent with
or in derogation of the rights granted to MERCK hereunder;     12.6.1.3   as at
the EFFECTIVE DATE, ONCOTHYREON has not received from any third party any
written notice to the effect that the ONCOTHYREON PATENTS or the ONCOTHYREON
KNOW-HOW infringe the proprietary rights of any such third party;

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



39

  12.6.1.4   there is no action, suit, proceeding, alternative dispute
resolution, mediation or investigation pending or, to the knowledge of
ONCOTHYREON, threatened against ONCOTHYREON relating to the ONCOTHYREON PATENT
RIGHTS or the ONCOTHYREON KNOW-HOW;     12.6.1.5   to ONCOTHYREON’s knowledge
after due inquiry, no third party rights are required in order to enable MERCK
to enjoy, as currently enjoyed by MERCK as at the EFFECTIVE DATE, the licenses
granted by ONCOTHYREON to MERCK under this AGREEMENT; and     12.6.1.6   to
ONCOTHYREON’s knowledge after due inquiry, the ICRT LICENSE and the DANA-FARBER
LICENSE are in full force and effect and ONCOTHYREON has no knowledge of any
breach or action by ONCOTHYREON which might give rise to a breach under such
licenses.

Section 12.7 No Further Representations or Warranties
Except as expressly provided in this article 12 or any other provision of this
AGREEMENT, or in the Asset Purchase Agreement, neither party makes any
representation or warranty of any kind to the other party, express or implied.
Section 12.8 Survival of Representations and Warranties
The representations and warranties contained in this AGREEMENT shall survive the
EFFECTIVE DATE, as applicable, for a period of one (1) year.
ARTICLE 13
INDEMNIFICATION
Section 13.1 Indemnification by ONCOTHYREON
Subject to the terms and conditions of this AGREEMENT, ONCOTHYREON shall
indemnify and hold MERCK (and any affiliated corporation and their respective
officers, directors, shareholders, employees and agents) (collectively, the
“MERCK INDEMNITEES”), free and harmless from any and all claims, demands,
liabilities, losses, actions or causes of actions, and any and all expenses
associated therewith (including, without limiting the generality of the
foregoing, reasonable defense costs and attorney’s fees), arising out of or in
connection with, or that are the result of, or are otherwise related to:
(i) actions and proceedings brought by any regulatory or other authority against
any of the MERCK INDEMNITEES concerning PRODUCT, for or on account of the
alleged unapproved or unauthorized introduction by ONCOTHYREON, its AFFILIATES
or their respective agents of PRODUCT in interstate or intrastate commerce
anywhere in the world; (ii) any claim, complaint, suit, proceeding or cause of
action against any of the MERCK INDEMNITEES alleging physical injury, including
death as a result of the acts or omissions of ONCOTHYREON, its AFFILIATES or
their respective employees and agents, except to the extent attributable to any
one or more of the MERCK INDEMNITEES; (iii) ONCOTHYREON’s, its AFFILIATES’ or
their respective agents’ non-compliance with any applicable laws or regulations,
except to the extent attributable to any one or more of the MERCK INDEMNITEES;
(iv) any failure of ONCOTHYREON to perform, in
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 



--------------------------------------------------------------------------------



 



40

whole or in part, any of its obligations hereunder, except to the extent
attributable to any one or more of the MERCK INDEMNITEES; (v) for the period
specified in section 12.8, any breach by ONCOTHYREON of any of its
representations or warranties under this AGREEMENT; or (vi) any breach by
ONCOTHYREON or its AFFILIATES of the THIRD PARTY LICENSES which materially
adversely affects MERCK’s rights under this AGREEMENT, except to the extent
attributable to any one or more of the MERCK INDEMNITEES.
Section 13.2 Indemnification by MERCK
Subject to the terms and conditions of this AGREEMENT, MERCK shall indemnify and
hold ONCOTHYREON (and any affiliated corporation and their respective officers,
directors, shareholders, employees and agents) (the “ONCOTHYREON INDEMNITEES”),
free and harmless from any and all claims, demands, liabilities, losses, actions
or causes of actions, and any and all expenses associated therewith (including,
without limiting the generality of the foregoing, reasonable defense costs and
attorney’s fees), arising out of or in connection with, or that are the result
of, or are otherwise related to: (i) actions and proceedings brought by any
regulatory authority against any of the ONCOTHYREON INDEMNITEES concerning
PRODUCT, for or on account of the alleged unapproved or unauthorized
introduction by MERCK, its AFFILIATES or their respective distributors,
sublicensees and agents of PRODUCT in interstate or intrastate commerce anywhere
in the world; (ii) any claim, complaint, suit, proceeding or cause of action
against any of the ONCOTHYREON INDEMNITEES alleging physical injury, including
death as a result of the acts or omissions of MERCK, its AFFILIATES or their
respective employees, distributors, sublicensees and agents, except to the
extent attributable to any one or more of the ONCOTHYREON INDEMNITEES;
(iii) MERCK’s, its AFFILIATES’ or their respective distributors’, sublicensee’s
or agents’ non-compliance with any applicable laws or regulations, except to the
extent attributable to any one or more of the ONCOTHYREON INDEMNITEES; (iv) any
failure of MERCK to perform, in whole or in part, any of its obligations
hereunder, except to the extent attributable to any one or more of the
ONCOTHYREON INDEMNITEES; (v) MERCK’s, its AFFILIATES’ or their respective
distributors’, sublicensees’, contract manufacturers’ or agents’ manufacture,
marketing and/or SALE of PRODUCT, except to the extent attributable to any one
or more of the ONCOTHYREON INDEMNITEES; or (vi) for the period specified in
section 12.8, any breach by MERCK of any of its representations or warranties
under this AGREEMENT.
Section 13.3 Procedure
The indemnified party shall give prompt written notice to the indemnifying
party(ies) of any suits, claims or demands by third parties or the indemnified
party which may give rise to any loss for which indemnification may be required
under this article 13; provided, however, that failure to give such notice shall
not impair the obligation of the indemnifying party to provide indemnification
hereunder except if and to the extent that such failure materially impairs the
ability of the indemnifying party to defend the applicable suit, claim or
demand. The indemnifying party shall be entitled to assume the defense and
control of any suit, claim or demand of any third party at its own cost and
expense; provided, however, that the other party shall have the right to be
represented by its own counsel at its own cost in such matters. In the event
that the indemnifying party shall decline to assume control of any such suit,
claim or demand, the party entitled to indemnification shall be entitled to
assume such control, conduct the defense of, and settle such suit, claim or
action, all at the sole cost and expense of the indemnifying party. Neither the
indemnifying party nor the indemnified party shall settle or
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



41

dispose of any such matter in any manner which would adversely impact the rights
or interests of the other party without the prior written consent of the
indemnified party, which shall not be unreasonably withheld. Each party shall
cooperate with the other party and its counsel in the course of the defense of
any such suit, claim or demand, such cooperation to include using reasonable
efforts to provide or make available documents, information and witnesses.
ARTICLE 14
MISCELLANEOUS
Section 14.1 Force Majeure
Any delay in the performance of any of the obligations of either party (except
for the payment of money) shall not be considered a breach of this AGREEMENT and
the time required for performance shall be extended for a period equal to the
period of such delay, provided that such delay has been caused by or is the
result of (including without limitation in relation to third party contractors
and suppliers) any act of God, acts of the public enemy; insurrections; riots;
embargoes; labour disputes such as strikes, lockouts or boycotts; fires;
explosions; floods; earthquakes; mudslides; or other unforeseeable causes beyond
the control of the party so affected. The party so affected shall give prompt
notice to the other party of such cause, and shall take whatever reasonable
steps are necessary to relieve the effect of such cause as rapidly as
reasonable.
Section 14.2 Independent Contractor
Execution of each party’s responsibilities under this AGREEMENT is solely under
the direction and control of each respective party as an independent contractor,
and not as an employee or agent of the other party.
Section 14.3 Survival
Such provisions of this AGREEMENT that, by their nature, would be expected to
survive termination of this AGREEMENT, including without limitation sections
7.3, 7.5, 11.3, 11.4, 11.5, 11.6, 14.6, 14.9 and 14.14 and articles 8 and 13
shall survive any such termination.
Section 14.4 Notice
Whenever any notice is to be given hereunder, it shall be in writing and shall
be deemed received on the day delivered, if delivered by courier on a business
day, or if sent by first-class certified or registered mail, postage prepaid, to
the following addresses:
ONCOTHYREON:
Biomira Management, Inc.
2601 Fourth Avenue, Suite 500
Seattle WA 98121
United States of America
Attention: President
Facsimile: (206) 801-2101
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



42

With a copy to:
Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle WA 98121
United States of America
Attention: President
Facsimile: (206) 801-2101
MERCK:
Merck KGaA
Frankfurter Strasse 250
D-64293 Darmstadt
Germany
Attention: Merck Serono Legal Department
Facsimile: +49-6151-72-2373
With a copy to
Merck Serono S.A Geneva
9 Chemin des Mines, 1202 Geneva
Switzerland
Facimile: +41224143660
Section 14.5 Waivers
No waiver of any term, provision, or condition of this AGREEMENT, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be
construed as a further or continuing waiver of any such term, provision, or
condition of this AGREEMENT unless reduced to writing signed by an authorized
representative of each party.
Section 14.6 Applicable Law
This agreement shall be construed under the substantive laws of England, without
reference to its conflicts of laws provisions.
Section 14.7 Dispute Resolution
Should any dispute arise between the parties concerning this AGREEMENT, the
parties agree to first attempt to resolve the dispute in good faith. If within
fifteen (15) days of one party providing written notice of such dispute to the
other party such dispute is not resolved, then the parties agree to continue to
attempt to resolve the dispute in good faith through meetings between a member
of MERCK’s Executive Management Board and the President of ONCOTHYREON before
resorting to any other forum for a remedy. If resolution of the dispute is not
reached between the Presidents within twenty (20) days of either party
submitting such dispute in writing to the Presidents, then the parties shall
within the next following fifteen (15) day period initiate binding arbitration
in London, England under the rules of the International Chamber of Commerce. The
party desiring arbitration shall nominate one (1) arbitrator and shall
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



43

notify the other party in writing of such nomination. Such other party shall,
within ten (10) days after receiving such notice, nominate an arbitrator and the
two (2) arbitrators shall select a third arbitrator of the arbitration tribunal
to act jointly with them. The parties will act reasonably and in good faith to
select arbitrators who are objective and who are suitably qualified by education
or professional experience to deal with the matters which are the subject of the
arbitration.
Section 14.8 Assignment
The parties agree that this AGREEMENT is personal in nature and, except for
transfer by ONCOTHYREON to any of its AFFILIATES, this AGREEMENT may not be
assigned or otherwise transferred, nor may any right or obligations hereunder be
assigned or transferred directly or indirectly by either party, whether
voluntary, by operation of law or otherwise, without the written consent of the
other party, such consent not to be unreasonably withheld. In connection with
ONCOTHYREON determining whether to consent to an assignment, the parties agree
that ONCOTHYREON shall be deemed to be acting reasonably if it withholds its
consent in circumstances where the proposed assignee is not a corporation of
equal or greater financial resources, marketing strength and expertise
(including in the cancer area), and stature in the pharmaceutical industry as
MERCK. Any purported assignment in violation of this section 14.8 shall be void.
Notwithstanding the foregoing, either party may, without such consent, assign or
novate this AGREEMENT and its rights and obligations hereunder in connection
with the transfer or sale of all or substantially all of its business, through
merger, consolidation or change in control or similar transaction after first
giving the other party written notice of such event. Pursuant to any such
assignment, any permitted assignee shall assume all rights of the assignor under
this AGREEMENT, and pursuant to any such novation, any permitted novatee shall
assume all rights and obligations of the novator under this AGREEMENT.
Section 14.9 Currency
All payments to be made under this AGREEMENT shall be made in United States
dollars. The currency in which NET SALES were invoiced shall be converted to
United States dollars on the date of payment of the royalty due using the
applicable commercial rate of exchange for buying US dollars with the currency
that is the average of the closing buying rates for such currency for the
quarter for which such payments are due, quoted as local currency per US $1, as
established and published by the European Central Bank.
Section 14.10 Payment of taxes
Each of ONCOTHYREON and MERCK shall be responsible for any and all taxes and
other similar levies or charges properly assessed against payments received by
such party from the other party under this AGREEMENT. If applicable laws or
regulations require that taxes be withheld on such payments, the withholding
party will in a timely manner notify the other party in writing specifying the
details thereof and shall:

  14.10.1   deduct those taxes from the amount of such payment due to the
receiving party,     14.10.2   pay the taxes to the proper taxing authority in a
timely manner, and     14.10.3   send proof of payment to the receiving party
within sixty (60) days following that payment.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



44

The parties agree to cooperate to reduce the amount of any such deductions and
to obtain the benefit of any tax treaty with respect to such deductions.
Further, the withholding party shall cooperate with the receiving party in
obtaining for the receiving party a credit or refund for any such taxes, levies
or charges. Neither party shall be required under this concluding paragraph of
section 14.10 to act in a manner which is financially detrimental from a
taxation perspective to such party.
Section 14.11 Interest
Any late payments of any nature under this AGREEMENT shall bear interest,
running from the date such payment was due until such payment is made in full,
at a rate per annum equal to the average three (3) month US dollar LIBOR rate
(as published from time to time by Reuters) plus one percent (1%).
Section 14.12 Sublicensees
In addition to the requirements of sections 2.1 and 2.3 of this AGREEMENT, in
the event MERCK utilizes any AFFILIATE or third party to distribute PRODUCT
(directly or indirectly) for MERCK in the TERRITORY or otherwise sublicenses any
of the licensed rights under this AGREEMENT, the agreement with such AFFILIATE
or third party shall include an obligation for such third party to comply with
the provisions of this AGREEMENT on the same basis as if such SALES were made by
MERCK, and MERCK shall for all purposes under this AGREEMENT treat the net sales
of PRODUCT of the sublicensee as NET SALES of MERCK.
Section 14.13 Limitation
Notwithstanding any other provision to the contrary in this AGREEMENT, other
than with respect to applicable third party product liability and patent
infringement claims, the maximum aggregate liability of ONCOTHYREON under this
AGREEMENT shall not exceed the amounts paid by MERCK to ONCOTHYREON up to the
time in question under this AGREEMENT (including, for greater certainty,
payments by MERCK under this AGREEMENT with respect to shared costs, equity
purchases and milestones) and any preceding agreement between the parties
relating to the PRODUCT. Neither party shall have any liability to the other
party or any other person pursuant to this AGREEMENT for any special, indirect
or consequential damages, including but not limited to loss of profits, loss of
business opportunities or loss of business investment.
Section 14.14 Severability
If any provision of this AGREEMENT is held to be illegal or unenforceable, that
provision shall be limited to the minimum extent necessary or, if necessary,
eliminated, so that this AGREEMENT shall otherwise remain enforceable and in
full force and effect
Section 14.15 Integration Clause
Except for the ASSET PURCHASE AGREEMENT, this AGREEMENT is the sole agreement
with respect to the subject matter hereof, and supersedes all proposals,
negotiations, conversations, discussions, agreements (including the 2006
COLLABORATION AGREEMENT and the 2006 SUPPLY AGREEMENT) and/or representations,
whether oral or written, including any industry custom or past dealing between
the parties relating to the subject matter of this AGREEMENT. The parties agree
that any and all obligations between the parties that are outside the terms of
this AGREEMENT and that relate to the subject matter of this
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



45

AGREEMENT that preceded the EFFECTIVE DATE of this AGREEMENT have been
satisfactorily executed or are null and void.
Section 14.16 U.S. Dollars
Unless otherwise provided, any reference in this AGREEMENT to dollars shall be
to U.S. dollars.
Section 14.17 Amendment of Agreement
No change, modification, extension, termination, waiver or other amendment of
this AGREEMENT or any of the provisions contained herein, shall be valid unless
made in writing and signed by a duly authorized representative of each party.
Section 14.18 Third Parties
A person who is not a party to this AGREEMENT has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this AGREEMENT.
Section 14.19 No Further Representations or Warranties
Each party acknowledges that it has not relied on or been induced to enter this
AGREEMENT by a representation or warranty other than those expressly set out in
this AGREEMENT. A party is not liable to the other party for a representation or
warranty that is not set out in this AGREEMENT, including any warranty implied
by statute.
Section 14.20 Non-Solicitation
During the term of this AGREEMENT, without the prior written consent of the
other party, neither party shall knowingly solicit for hire any existing
employee of the other party.
Section 14.21 Counterparts
This AGREEMENT may be executed in several counterparts, each of which when so
executed shall be deemed to be an original and shall have the same force and
effect as an original but such counterparts together shall constitute but one
and the same instrument.
This AGREEMENT is agreed to and accepted by:

                  Merck KGaA       Biomira Management Inc.
 
               
By:
  /s/ Andreas Stickler       By:   /s/ Robert L. Kirkman, M.D.
 
               
 
  Title: Head of M&A           Title: President & CEO
 
               
 
               
AND
               
 
               
By:
  /s/ Jens Eckhardt            
 
                    Title: Associate General Counsel       [IN DUPLICATE]
 
               
 
               

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



46

APPENDIX 1
CORE PATENT COUNTRIES
[+]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



47

APPENDIX 2
ONCOTHYREON KNOW-HOW
[+] [Redaction continues for two pages]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



48

APPENDIX 3
ONCOTHYREON PATENT RIGHTS
[+]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



49

APPENDIX 4
PROTOCOL FOR PHASE III CLINICAL TRIAL
OF BLP25 FOR NON-SMALL CELL LUNG CANCER
[+]
 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------



 



50

APPENDIX 5
TRADEMARKS
TRADE-MARK STATUS FOR THEXOPE
(UPDATED DECEMBER 18, 2008)

                      COUNTRY/       FILING   FILING/REGISTRATION       GOODS
REGISTRAR   APPLICANT   DATE   NUMBER   STATUS   REGISTERED
U.S.
  Biomira Inc. Assigned to Oncothyreon Canada Inc. effective Dec 10, 2007 since
we could not seek an extension of time to file a DOU unless the current owner
made such a request. Biomira Inc. was not longer an entity as it had merged and
changed its name.   January 26, 2007   77/092,486   Initial U.S. application
lapsed as use had not commenced before deadline for filing a declaration of use
and payment. Based on instructions, we have re-filed an application in the U.S.
on an intent-to use basis.

Mark was published in the Official Gazette on November 6, 2007.

Any third party will have 30 days within which to oppose (extendable out to
120 days from November 6, 2007 without consent and an additional 60 days with
consent)   Immunological preparations used for the prevention and treatment of
cancer.  
 
              Mark was allowed and a DOU must be filed by January 29, 2009    

TRADE-MARK STATUS FOR JEXAVE
(UPDATED DECEMBER 18, 2008)

                      COUNTRY/       FILING   FILING/REGISTRATION       GOODS
REGISTRAR   APPLICANT   DATE   NUMBER   STATUS   REGISTERED
U.S.
  Biomira Inc. Assigned to Oncothyreon Canada Inc. effective Dec 10, 2007 since
we could not seek an extension of time to file a DOU unless the current owner
made such a request. Biomira Inc. was not longer an entity as it had merged and
changed its name.   January 26, 2007   77/092,474   Initial U.S. application
lapsed as use had not commenced before deadline for filing a declaration of use
and payment. Based on instructions, we have re-filed an application in the U.S.
on an intent-to use basis.

Mark was published in the Official Gazette on November 6, 2007.

Any third party will have 30 days within which   Immunological preparations used
for the prevention and treatment of cancer.



--------------------------------------------------------------------------------



 



51

                      COUNTRY/       FILING   FILING/REGISTRATION       GOODS
REGISTRAR   APPLICANT   DATE   NUMBER   STATUS   REGISTERED
 
              to oppose (extendable out to 120 days from November 6, 2007
without consent and an additional 60 days with consent)

Mark was allowed and a DOU must be filed by January 29, 2009.    

TRADE-MARK STATUS FOR SIATOPE
(UPDATED DECEMBER 18, 2008)

                      COUNTRY/       FILING   FILING/REGISTRATION       GOODS
REGISTRAR   APPLICANT   DATE   NUMBER   STATUS   REGISTERED
Benelux
  Biomira B.V.   April 5, 2005   763778   Registered and protected until
March 16, 2015.

Name change submitted and recorded.   Pharmaceutical and veterinary
preparations.
 
                   
United States
  Biomira Inc. Assigned to Oncothyreon Canada Inc. effective Dec 10, 2007 since
we could not seek an extension of time to file a DOU unless the current owner
made such a request. Biomira Inc. was not longer an entity as it   January 26,
2007. Notice of Allowance January 29, 2008   Serial number 77/092,448   Office
Action was issued requiring a clarification of goods. The earlier SIATOPE
application was abandoned on February 4, 2007 due to failure to file a
declaration of use after the last extension of time. Based on instructions, we
re-filed on an intent to use   Immunological preparations used for the
prevention and treatment of cancer.



--------------------------------------------------------------------------------



 



52

                      COUNTRY/       FILING   FILING/REGISTRATION       GOODS
REGISTRAR   APPLICANT   DATE   NUMBER   STATUS   REGISTERED
 
  had merged and changed its name.           basis.

Mark was published in the Official Gazette on November 6, 2007.

Any third party will have 30 days within which to oppose (extendable out to
120 days from November 6, 2007 without consent and an additional 60 days with
consent)

Mark was allowed and a DOU must be filed by July 29, 2008. Extension granted to
January 29, 2009    

TRADE-MARK STATUS FOR STENVAX
(UPDATED DECEMBER 18, 2008)

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
EU
  Biomira B.V.   06/09/05

Priority date:
16/03/05 based
on Benelux
application   004620258   Certificate issued. Trade-mark protected until
September 6, 2015.

Name change to Merck KGaA recorded.   Pharmaceutical and veterinary
preparations.
 
                   
Benelux
  Biomira B.V.   06/09/05   Certificate number
763776   Certificate issued. Trade-mark protected until March 16, 2015.

Name change recorded.   Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



53

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
IR — WIPO
  Biomira B.V.   06/09/05   IR Number 863163   Certificate issued.

Name change to Merck KGaA recorded.

Protected in 36 countries (see attached) until September 6, 2015 as per
instructions March 3 and August 30, 2005.

Singapore office advised the mark is protected.

North Korean office extends protection.

South Korean office issued a preliminary refusal. Response submitted and refusal
lifted. Certificate issued.

Japan notified that mark is registered.

Australia notified that mark is registered

Norway notified that protection extended.

Turkey notified that protection extended

Romania —   Pharmaceutical and veterinary preparations.

(except in Romania, “pharmaceutical products” only).



--------------------------------------------------------------------------------



 



54

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              preliminary refusal of protection based on “STAMVAX” registered
for Veterinary products. Protection extended for “pharmaceutical products” only.

Georgia notified that protection extended.

U.S.A. — preliminary objection overcome. Mark registered March 11, 2008.
Certificate received.

Montenegro protected    
 
                   
United States
  Biomira B.V.       76/504,953 (abandoned)


Registration 3,395,103
(subsequent
designation via WIPO)
79/034,455   Initial U.S. application abandoned for failure to file a DOU by Feb
3, 2007.

Subsequent designation via WIPO of USA registered March 11, 2008. Certificate
received.   Immunological pharmaceutical preparations used for the prevention
and treatment of cancer.
 
                   
Canada
  Biomira Inc.   14/12/05   1283920   Allowed. Declaration of use and fee must
be submitted by   Immunological
pharmaceutical
preparations used
for the prevention
or treatment of



--------------------------------------------------------------------------------



 



55

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              June 14, 2009   cancer.
 
                   
New Zealand
  Biomira B.V   08/09/05   735373   Certificate received. Trade-mark protected
until March 16, 2015.

Name change recorded.   Pharmaceutical and veterinary preparations.
 
                   
South Africa
  Biomira B.V.   07/09/05   2005/18911   Notice of Allowance granted. To be
published January 29, 2009, followed by a 3 month opposition period.

Name change recorded    
 
                   
Argentina
  Biomira Europe B.V.   14/09/05   2.174.144   Published November 9, 2005.
Opposed by owners of OPENVAS. Opponent has withdrawn opposition based on an
agreement with local counsel to limit our list of goods and services.

Registered until August 9, 2017. Renewable for 10 years. Must use in last five
years before renewal and subject to cancellation if not used during a 5 year
period.   Pharmaceutical preparations for human use, excluding pharmaceuticals
for the treatment of erectile dysfunction.

This description is based on negotiations with the opponent, LABORATORIO KAMPEL.

Certificate Received.



--------------------------------------------------------------------------------



 



56

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
Bolivia
  Biomira Europe B.V.   15/09/05   120046   Registered until March 2, 2017  
Pharmaceutical and veterinary preparations.
 
                   
Brazil
  Biomira BV   18/10/05   827760299   Published in Gazette. Instructions
provided to proceed to registration May 2008

Effectively registered as of July 08; waiting for certificate   Pharmaceutical
and veterinary preparations.
 
                   
Chile
  Biomira Europe B.V.   15/09/05   750.682   Certificate received. Trade-mark
protected until February 14, 2016.

Priority claim not reflected. Issue being resolved.

A registered mark must be shown with the words “Marca Registrada” or the
initials M.R. or ®   Pharmaceutical and veterinary preparations.
 
                   
Colombia
  Biomira Europe B.V.   15/09/05   05-093.461   Registered until June 14, 2016

Must be used within 3 years of registration in one of the countries of the
Andean Community Pact to avoid cancellation by a third party for non-use  
Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



57

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
Ecuador
  Biomira Europe B.V.   9/9/05   161784   Certificate received. Trade-mark
protected until October 12, 2016   Pharmaceutical, veterinary and sanitary
products; dietary substances for medical use, food for babies; poultices,
material for priests (dressings) materials to fill the teeth and for dental
molds; disinfectant; products for the destruction of harmful animals;
fungicides, herbicides.
 
                   
Mexico
  Biomira B.V.   19/09/05 (due to a national holiday on the 15th)   918964  
Certificate received. Trade-mark protected until September 19, 2015.  
Pharmaceutical and veterinary preparations.
 
                   
Peru
  Biomira Europe B.V.   09/09/05   254052-2005   Certificate received.
Trade-mark protected until May 5, 2016.   Pharmaceutical preparations and
veterinary medicine.
 
                   
Venezuela
  Biomira Europe B.V.   13/09/05   20170-05

P-274382   Cleared for registration October 25, 2006. It may take up to two
years until the registration certificate is issued.   Pharmaceutical and
veterinary preparations.
 
                   
Hong Kong
  Biomira Europe B.V.   10/09/05   300493083   Certificate received.

Trade-mark protected until September 9,   Pharmaceutical and veterinary
preparations.



--------------------------------------------------------------------------------



 



58

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              2015.

— must be used within 3 years or can be attacked for non-use

Name change to Merck KGaA recorded.    
 
                   
India
  Biomira Europe B.V.   16/09/05   1385354   Filed. Objections raised by
Trade-mark office regarding confusingly similar names. It appears to be routine
practice in India for the Office to raise an objection to any application that
may be remotely similar to existing marks. Local counsel has filed compelling
objections to the Examiner’s report and are awaiting a response regarding a
hearing date. Hearing occurred and arguments accepted. Mark will now be
published.   Pharmaceutical and veterinary preparations.
 
                   
Indonesia
  Biomira B.V.   14/12/05   D00.2005.019211   Registered until December 14,
2015.   Pharmaceutical and veterinary preparations.
 
                   
Israel
  Biomira B.V.   7/09/05   183511   Registered until September 7,  
Pharmaceutical
preparations for



--------------------------------------------------------------------------------



 



59

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              2015

Name change recorded.   the prevention and treatment of cancer.
 
                   
Lebanon
  Biomira BV   13/09/05   103792   Certificate issued. Protected until
September 13, 2020.

Name change recorded.   Pharmaceutical and veterinary preparations.
 
                   
Malaysia
  Biomira Europe B.V.   09/09/05   05015148   Registered until March 16, 2015.
Must use mark by November 2010 at the latest and mark is subject to cancellation
if not used during a three year period.   Pharmaceutical and veterinary
preparations.

Certificate received.
 
                   
Taiwan
  Biomira Europe B.V.   08/09/05   094043194   Certificate issued. Protected
until June 15, 2016. Should be used within 3 years of registration  
Pharmaceutical and veterinary preparations.
 
                   
U.A. Emirates
  Biomira Europe B.V.   14/09/2005   73130   Registered until September 14, 2015
  Pharmaceutical preparations and veterinary.

TRADE-MARK STATUS FOR STIMRIS
(UPDATED DECEMBER 18, 2008)

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
EU
  Biomira B.V.   16/03/2005   004341442   Certificate issued (awaiting receipt).

Protected in   Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



60

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              25 EU member states until
March 16, 2015.

Name change to Merck KGaA recorded.    
 
                   
Benelux
  Biomira B.V.   12/08/2005   Certificate number
763779   Certificate issued. Trade-mark protected until March 16, 2015.

Name change recorded.   Pharmaceutical and veterinary preparations.
 
                   
IR — WIPO
  Biomira B.V.   12/08/2005   IR number 863224   Certificate issued.

Name change to Merck KGaA recorded.

Protected in 51 countries (see attached) until August 12, 2015 as per
instructions March 3 and August 30, 2005.

Singapore office advised the mark is protected.

North Korean office extends protection.

South Korean office issued a preliminary refusal. Response submitted and  
Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



61

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              refusal lifted. Certificate issued

Japan-Certificate issued.

Australia notified that mark is registered and protected until August 12, 2015.

Norway notified that protection extended.

Turkey notified that protection extended

Georgia extends protection.

Syria extends protection.

Armenia extends protection.

U.S.A. — preliminary objection overcome. Mark registered March 11, 2008.
Certificate received.

Montenegro protected    
 
                   
Netherlands

Antilles
  Biomira Europe B.V.   16/03/2005   11278   Registered.

May 18, 2005. Certificate   Pharmaceutical and veterinary preparations



--------------------------------------------------------------------------------



 



62

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              issued. Protected until March 16, 2015.    
 
                   
United States
  Biomira B.V.   08/04/2003   Serial number
76/504,971
(abandoned)

Registration
3,395,128
(subsequent
designation via
WIPO) Serial
79/035,623   Requires filing of a Declaration of Use. 5th and final extension
obtained until Feb 3, 2007. Abandoned.

Certificate of Registration received. Subsequent designation via WIPO of USA
registered March 11, 2008 based on filing of Declaration of Intent to Use  
Immunological pharmaceutical preparations used for the prevention and treatment
of cancer.
 
                   
Canada
  Biomira Inc.   10/03/2005   1250588   Application was allowed. A DOU needs to
be filed. An extension of time was granted to March 2009   Immunological
pharmaceutical preparations used for the prevention or treatment of cancer.
 
                   
New Zealand
  Biomira B.V.   08/09/05   735372   Certificate issued. Trade-mark protected
until March 16, 2015.

Name change recorded.   Pharmaceutical and veterinary preparations
 
                   
South Africa
  Biomira B.V.   07/09/05   2005/18910   Application
accepted for
advertisement for
Journal    



--------------------------------------------------------------------------------



 



63

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              March 26, 2008. 3 month opposition period follows.

Name change recorded.    
 
                   
Argentina
  Biomira Europe B.V.   14/09/05   2.618.031   Published November 9, 2005.

TM registered until November 26, 2016. Certificate received   Pharmaceutical
preparations and veterinary preparations

Biomira BV filed opposition against trade-mark SIMRAS owned by Ferrer
Internacional SA. Opponent has not been in touch with our local counsel as of
May 8, 2008 and we are waiting to see whether they will restrict the list of
goods and services in their application.
 
                   
Bolivia
  Biomira Europe B.V.   15/09/05   120047   Registered until March 2, 2017  
Pharmaceutical and veterinary preparations
 
                   
Brazil
  Biomira BV   18/10/05   827760310   Published in Gazette. Instructions
provided to proceed to registration May 08

Effectively   Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



64

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              registered as of July 08; waiting for certificate    
 
                   
Chile
  Biomira Europe B.V.   15/09/05   750.683   Certificate received. Trade-mark
protected until February 14, 2016.

Priority claim not reflected. Issue being resolved.

A registered mark must be shown with the words “Marca Registrada” or the
initials M.R. or ®   Pharmaceutical and veterinary preparations.
 
                   
Colombia
  Biomira Europe B.V.   15/09/05   05-093-460   Certificate received. Trade-mark
protected until May 5, 2016.

Must be used within 3 years of registration to avoid attack.   Pharmaceutical
and veterinary preparations.
 
                   
Ecuador
  Biomira Europe B.V.   9/9/05   161785   Certificate received. Trade-mark
protected until October 12, 2016   productos farmacéuticos, veterinarios e
higiénicos; sustancias dietéticas para uso médico, alimentos para bebés;
emplastos, material para curas (apósitos) materials para empastar los



--------------------------------------------------------------------------------



 



65

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
                  dientes y para moldes dentales; desinfectantes; productos para
la destrucción de animales dañinos; fungicidas, herbicidas.

pharmaceutical, veterinary and sanitary products; dietary substances for medical
use, food for babies; poultices, material for priests (dressings) materials to
fill the teeth and for dental molds; disinfectant; products for the destruction
of harmful animals; fungicides, herbicides.
 
                   
Mexico
  Biomira B.V.   19/9/05 (due to a national holiday on the 15th)   918963  
Certificate received. Trade-mark protected until September 19, 2015.  
Pharmaceutical and veterinary preparations.
 
                   
Peru
  Biomira Europe B.V.   09/09/05   254054-2005   Certificate received.
Trade-mark protected until May 5, 2016.   Pharmaceutical preparations and
veterinary medicine.
 
                   
Venezuela
  Biomira Europe B.V.   13/09/05   20169-05
P-274381   Cleared for registration October 25,   Pharmaceutical and veterinary
preparations.



--------------------------------------------------------------------------------



 



66

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              2006. It may take up to two years until the registration
certificate is issued.    
 
                   
Hong Kong
  Biomira Europe B.V.   10/09/05   300493092   Certificate received. Trade-mark
protected until September 9, 2015.

— must be used within 3 years or can be attacked for non-use

Name change to Merck KGaA recorded.   Pharmaceutical and veterinary
preparations.
 
                   
India
  Biomira Europe B.V.   16/09/05   1385353   Filed. Objections raised by
Trade-mark office regarding confusingly similar names. It appears to be routine
practice in India for the Office to raise an objection to any application that
may be remotely similar to existing marks. Local counsel has filed compelling
objections to the   Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



67

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              Examiner’s report and are awaiting a response.

February 19, 2008 — the application has been published; however, there are
significant errors on the record and local counsel has been notified to correct
them.    
 
                   
Indonesia
  Biomira B.V.   14/12/05   D00.2005.019212   Registered until December 14, 2015
  Pharmaceutical and veterinary preparations.
 
                   
Israel
  Biomira B.V.   7/09/05   183510   Registered until September 7, 2015

Typographical filing error to be corrected by local counsel.

Name change recorded.   Pharmaceutical preparations for the prevention and
treatment of cancer.
 
                   
Lebanon
  Biomira BV   13/09/05   103793   Certificate issued. Protected until
September 13, 2020.

Name change recorded.   Pharmaceutical and veterinary preparations.
 
                   
Malaysia
  Biomira Europe B.V.   09/09/05   05015149   Registered until March 16, 2015.
Must use mark by   Pharmaceutical and veterinary preparations.



--------------------------------------------------------------------------------



 



68

                                      STATUS AND     COUNTRY/       FILING  
FILING/REGISTRATION   SPECIAL   GOODS REGISTRAR   APPLICANT   DATE   NUMBER  
NOTES   REGISTERED
 
              mark by November 2010 at the latest and mark is subject to
cancellation if not used during a three year period.   Certificate received.
 
                   
Taiwan
  Biomira Europe B.V.   08/09/05   094043196   Certificate issued. Protected
until June 15, 2016. Should be used within 3 years of registration.  
Pharmaceutical and veterinary preparations.
 
                   
U.A. Emirates
  Biomira Europe B.V.   14/09/05   73129   Registered until September 14, 2015  
Pharmaceutical preparations and veterinary.

 

+   DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION